 MINGO LOGAN COAL CO. 83Mingo Logan Coal Co. and Mahon Enterprises, Inc., Joint Employers and United Mine Workers of America.  Cases 9ŒCAŒ31797 and 9ŒCAŒ31939 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On February 25, 1998, Administrative Law Judge Marion C. Ladwig issued the attached decision.  The Respondents each filed exceptions and supporting briefs.  The Charging Party filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified3 and set forth in full below. We adopt the judge™s finding that Danny Colegrove was a supervisor of the Respondents.  In doing so, we find that the judge™s refusal to allow Mahon Enterprises, Inc. ﬁMahonﬂ and Mingo Logan Coal Co. ﬁMingo Loganﬂ to amend their answers with respect to Cole-grove™s supervisory status was not an abuse of discretion.                                                            1 The Respondents have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   In addition, some of the Respondents™ exceptions allege that the judge™s rulings, findings, and conclusions demonstrate bias and preju-dice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit.  We also reject the Respondents™ assertion that a statistical analy-sis of the judge™s credibility resolutions in this and prior cases estab-lishes bias in favor of labor unions.  Applying such an analysis would amount to judging a case by a mechanical formula rather than on the merits of the evidence.  See Fieldcrest Cannon, Inc. v. NLRB, 132 F.3d 1007, 1010 (4th Cir. 1997). 2 We shall conform the conclusions of law to the violations found by the judge. 3 We agree with the judge that Respondent Mahon discriminatorily laid off 18 employees on April 10, 1994, at Respondent Mingo Logan™s behest.  We therefore find that Mahon must, jointly with Mingo Logan, offer the 18 employees employment and make them whole for the loss of earnings and benefits, computed on a quarterly basis from the date of their layoff to the date of a proper offer of employment, less any net interim earnings, as prescribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).  See, e.g., J. J. Gumberg Co., 189 NLRB 889, 893 (1971).  We shall reserve for compliance the determination of when the employees would have been transferred to the Mingo Logan payroll, and thus when they would have begun receiving Mingo Logan wages and benefits, in the absence of the Respondents unlawful dis-crimination. We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). In their answers to the February 10, 1995 consolidated complaint, both Mahon and Mingo Logan admitted that Colegrove was a Section 2(11) supervisor at all material times.  In the prior representation case, Case 9ŒRCŒ16382, Mahon and Mingo Logan had already stipulated that the position held by Colegrove, assistant foreman, was a supervisory position.  Mahon again admitted that Colegrove was a supervisor in its answer to the August 21, 1996, amended complaint.  Although in its answer to the amended complaint Mingo Logan denied that Cole-grove was a Mingo Logan supervisor, it did not specifi-cally deny that Colegrove was a Mahon supervisor.  It was not until after the first week of trial, during which several employees testified to unlawful statements made by Colegrove, that Respondents shifted their position on Colegrove™s status and asserted that he was not a super-visor of the Respondents.  The judge denied the Respon-dents permission to belatedly amend their answers under these circumstances. The judge, however, did allow Mahon to make a full record of its position on Colegrove™s supervisory status by permitting Mahon to make an offer of proof by ques-tions and answers, and Colegrove was allowed to testify at length regarding his status.  In concluding that Cole-grove was a supervisor, the judge did not rely solely on the Respondents™ admissions, but undertook a thorough examination of all the evidence, including Colegrove™s testimony at the hearing and during the prior representa-tion case, as well as the testimony of other employees and a foreman.  Accordingly, we do not find that the Re-spondents were prejudiced by the judge™s ruling. Moreover, even assuming that Colegrove was neither a supervisor nor an agent of the Respondents, we find that there is sufficient evidence to support the judge™s find-ings that Mingo Logan was unlawfully motivated when it caused Mahon to lay off the 18 employees on April 10, 1994, because of their union support, and that Mahon was unlawfully motivated when it participated with Mingo Logan in the identification, selection, and layoff of those employees.  As detailed by the judge, the cred-ited testimony concerning the statements and actions of the Respondents™ supervisors and agents besides Cole-grove clearly establish that the layoff of the employees was based on their union activities. AMENDED CONCLUSIONS OF LAW 1. Respondents Mingo Logan Coal Co. and Mahon En-terprises, Inc. are joint employers. 2. By discriminatorily laying off 18 employees on April 10, 1994, Respondents Mingo Logan and Mahon have engaged in unfair labor practices affecting com-336 NLRB No. 5  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 84merce within the meaning of 
Section 8(a)(3) and (1) and 
Section 2(6) and (7) of the Act. 
3. By coercively interroga
ting employees, by threaten-
ing them with loss of jobs, closure of the mine, and that 
they would not be placed on the Mingo Logan payroll for 
engaging in union activity, by refusing to transfer em-
ployees to the Mingo Logan pa
yroll because of their un-
ion activity, and by otherwise interfering with their right 
to engage in union activity, the Respondents violated 
Section 8(a)(1). ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondents, Mingo 
Logan Coal Co. and Mahon Enterprises, Inc., Wharn-
cliffe, West Virginia, jointly and severally, their officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Laying off or causing another employer to lay off 
any employee for supporting United Mine Workers of 
America or any other union. 
(b) Coercively interrogating any employee about union 
support or union activities. 
(c) Threatening any employee w
ith loss of job, closure 
of the mine, or not being transferred to the Mingo Logan 
payroll for engaging in union activity. 
(d) Refusing to transfer employees to the Mingo Logan 
payroll because they engaged in union activity. 
(e) Interfering with any employee™s right to engage in 
union activity. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
the following employees empl
oyment to their former 
jobs at the Mountaineer Mine or, if those jobs no longer 
exist, to substantially equivalent positions: 
 Thomas Bailey  Buddy Maynor 
Harold Bryant  David Massey 
Truman Cameron  James Osborne 
Jerry Canterbury  Glen Payne 
Michael Dillon  Rupert Smith 
John Eanes  Jerry Tawney 
Dennis Evans  Joseph Turner 
Dennis Hall  Stewart Vint 
Ralph Jarrell  Carl Workman 
 (b) Make the above-named employees whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against them. 
(c) Within 14 days from the date of this Order, remove 
from their files any reference to the unlawful layoffs, and 
within 3 days thereafter notify the above-named employ-
ees in writing that this has been done and that the layoffs 
will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
the Mountaineer Mine near Wharncliffe, West Virginia, 
copies of the attached notice marked ﬁAppendix.ﬂ
4  Cop-
ies of the notice, on forms provided by the Regional Di-
rector for Region 9, after being signed by the Respon-
dents™ authorized representatives, shall be posted by the 
Respondents and maintained for 60 consecutive days in 

conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondents to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondents shall duplicate and 
mail, at their own expense, 
a copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since January 1994. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
sworn certifications of re-
sponsible officials on a form provided by the Region 
attesting to the steps that the Respondents have taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
                                                           
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  MINGO LOGAN COAL CO. 85Section 7 of the Act gives all employees the following rights 
 To organize  
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT lay off or cause another employer to 
lay off any employee for supporting United Mine Work-
ers of America or any other union. 
WE WILL NOT coercively question you about union 
support or union activities. 
WE WILL NOT threaten you w
ith loss of job, closure 
of the mine, or that you will not be placed on the Mingo 

Logan payroll for engaging in union activity. 
WE WILL NOT refuse to transfer you to the Mingo 
Logan payroll for engaging in union activity. 
WE WILL NOT interfere with your right to engage in 
union activity.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer the following employees employ-
ment to their former jobs at the Mountaineer Mine or, if 
those jobs no longer exist, to substantially equivalent 
positions: 
 Thomas Bailey  Buddy Maynor 
Harold Bryant  David Massey 
Truman Cameron  James Osborne 
Jerry Canterbury  Glen Payne 
Michael Dillon  Rupert Smith 
John Eanes  Jerry Tawney 
Dennis Evans  Joseph Turner 
Dennis Hall  Stewart Vint 
Ralph Jarrell  Carl Workman 
 WE WILL make the above-named employees whole 
for any loss of earnings and other benefits resulting from 

their April 10, 1994 layoffs, less any net interim earn-
ings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful layoffs, and WE WILL, within 3 days 
thereafter, notify each
 of the above-named employees in 
writing that the layoffs will not be used against them in 
any way. 
 MINGO LOGAN COAL CO. 
Eric A. Taylor, Esq., 
for the General Counsel
. Forrest H. Roles 
and Christopher l. Sl
aughter, Esqs. (Smith, 
Heenan, & Althen), 
of Charleston, West Virginia, for 
Mingo Logan.
 George J. Oliver, Esq. (Sm
ith, Helms, Mulliss, & Moore), 
of 
Raleigh, North Carolina, for Mahon.
 Molly Kettler Wade, Esq., 
of Charleston, West Virginia, for the 
Union. DECISION STATEMENT OF THE CASE 
MARION C. LADWIG, Admini
strative Law Judge. These 
consolidated cases were tried 
in Logan and Charleston, West 
Virginia, on January 21Œ24, February 24Œ28, and March 3Œ6, 
1997. The charges were filed April 18 and June 21, 1994.
1  Consolidated complaints were 
issued February 10, 1995, and 
August 21, 1996, and amended at the trial. 
Mingo Logan Coal Co. (Mingo Logan) is a wholly owned 
subsidiary of Ashland Coal, Inc.  In January 1992 it began op-
erating the large, high-production Mountaineer underground 
coal mine near Wharncliffe, West Virginia.  Using both con-
tinuous miner and longwall means of extracting coal, it pro-
duces five or six times the tonnage
 of an average coal mine and 
plans to begin developing a second seam of coal on a lower 
level. 
Clearly with purposes of (1) keeping its own work force 
nonunion, (2) saving about $6 an hour in labor costs, and (3) 
obtaining the work of skilled, unemployed union miners with-
out hiring them directly, Mingo Logan entered into a labor 
contract with Mahon Enterprises, Inc. (Mahon) to perform outby (nonproduction construction and support) work, much of 

which is necessary for the life of the mine. The contract pro-
vides for the performance of this outby work and ﬁMiscellane-
ous other work as requiredﬂ (which often included inby produc-
tion work). There is evidence that although these contract employeesŠ
consisting mostly of union minersŠwere on Mahon™s payroll, 
their essential terms 
and conditions of employment were code-
termined by Mingo Logan and 
Mahon. Mingo Logan referred 
union applicants to Mahon for hiring. It assigned, directed, and 

supervised Mahon employees at will. It monitored their work, 
determined when they must be disciplined, and began rotating 
them with its own employees. It effectually controlled their 
compensation by limiting Mahon™s reimbursement to $12 an 
hour for general laborers, $13 for operators and crew leaders, 
and $15 for foremen, firebosses, 
and electricians, plus an un-
disclosed contracting fee. Hiring
 them as ﬁtemporaryﬂ workers, 
Mahon provided them no fringe be
nefits (no paid vacations, 
holidays, pensions, etc.), except limited health insurance and 
minimal life insurance. (Mingo
 Logan paid an $18 minimum 
rate and provided full benefits to the underground employees 

on its own payroll.) 
Maintaining its own work force of outby (as well as inby) 
employees and supervisors, Mingo Logan each week deter-
mined not only the type of work for Mahon employees to per-
form and the number of employ
ees, but also their required 
skills. At the beginning of each shift, it divided the work be-
                                                          
 1 All dates are in 1994 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 86tween Mingo Logan and Mahon employees. Some Mahon em-
ployees worked in separate gr
oups under a Mahon foreman or 
crew leader; others worked 
alongside Mingo Logan employees 
on inby or outby work under the supervision of Mingo Logan 
foremen. Both Mahon and Mingo 
Logan employees worked on 
Mahon crew leader David Massey™s belt crew on the owl 
(third) shift, under written and oral instructions from the day-
shift Mingo Logan belt foreman.
 Individually assigned Mahon 
employees worked directly under the supervision of Mingo 

Logan foremen assigning them. 
Mahon had a large turnover of its employees, working for 
the lower wages and benefits. As President Amon Mahon ad-
mits, he ﬁhad discussions continually with people like [Mingo 
Logan™s Administrative Services
 Director James] Mooney and 
[General Mine Superintendent C
lifton] Frye, always to try to 
hang onto as many people and . . 
. to add as many people as 
possible.ﬂ There came a time, however, in May 1993 (after the 
completion of much of the mine™s infrastructure), when ﬁit 
looked like that I was going to be forced to reduce people, but 
from my conversations with Mr. Mooney and Mr. Frye, they 
got in their mind set that they needed X amount of people at the 
mines each day.ﬂ Amon Mahon therefore changed the work-
week at that time, reducing the Mahon employees™ scheduled 
working days from 6 days on and 1 day off, to six on and two 
offŠallowing him to keep 25 percent of the work force home 
and ﬁhave flexibility in case of absentee or someone off.ﬂ 
In October 1993, leaving more outby work to be performed 
at lower cost by Mahon employees, Mingo Logan reduced all 
its underground employees™ hours from 10 to 9 hours a day. It 
also began rotating Mahon employee with the Mingo Logan 
employees. 
In early January 1994, the Un
ion began an organizing cam-paign. There is evidence that, in response, Mingo Logan and 
Mahon supervisors engaged in extensive interrogations and 
threats, including threats to cl
ose the mine. In March a Mahon 
supervisor revealed to one employee that Amon Mahon had 
said in a meeting that ﬁwe™re going to take 20ﬂ or so of the 
ﬁoldest menﬂ who were ﬁinvolved in the union activityﬂ and lay 
them off or fire them ﬁto make them an example to everybody 
else.ﬂ A few days before the April 10 layoffs the supervisor 
revealed to another employee that there was going to be a lay-
off and that David Terry, Mingo
 Logan™s general construction 
coordinator, was in the Mahon office going over the list of 

names. Planning the layoffs during the organizing campaignŠ
although only about a fifth of th
e mine had been developedŠMingo Logan prepared a proposed budget on March 24Œ25 to 
cover the labor costs of an 
all Mingo Logan work force after phasing out the Mahon employees. The proposal provided for 
an annual net increase 
of 13,228 in scheduled hours. This 
would be accomplished by (a) increasing the working hours of 

140 of the 258 underground mine employees, (b) adding four 
inby jobs, and (c) initially eliminating 17 outby jobs performed 
by Mahon employees. James M
ooney calculated that the 
changes would increase Mingo Loga
n™s annual labor costs by 
$375,402. Despite this increase in the budgeted labor costs, Mingo 
Logan approved the proposal. A
bout 5:30 p.m. on Saturday, 
April 9, Coordinator David Terry notified Amon Mahon that 
Mahon™s complement of 91 outby employees must be reduced 
by 18 to 73 employees, including the layoff of skilled operators 
and crew leader David Massey. On Sunday, April 10, Amon 
Mahon telephoned and summarily laid off the 18 employees, 17 
of whom had signed union aut
horization cardsŠeffectively 
ending the Union™s organizing campaign in the mine. 
The primary issues are (a) whether Respondents Mingo 
Logan and Mahon were joint em
ployers of Mahon employees, 
(b) whether they unlawfully coerced their employees, and (c) 
whether they discriminatorily 
laid off the 18 Mahon employees, 
violating Section 8(a)(1) and (3) of the National Labor Rela-
tions Act. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Mingo 
Logan, Mahon, and United 
Mine Workers of America (the Union), I make the following 
FINDINGS OF FACT 
I. JURISDICTION Mingo Logan, a corporation, mine
s and processes coal at its 
underground mine near Wharncliffe, West Virginia, where it annually ships goods valued ove
r $50,000 directly outside the 
State. Mahon, a corporation,
 annually provides Mingo Logan 
with labor and construction serv
ices valued over $50,000. The 

Respondents admit and I find that they are employers engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background Mingo Logan, a wholly owned s
ubsidiary of Ashland Coal 
Co., leased coal mining rights in a mountain near Wharncliffe, 
West Virginia, to operate a 
very large, high-production long-
wall mine, which produces about five or six times the tonnage 
of an average coal mine. It plans to begin developing a second 
seam of coal on a lower level ﬁpartly while we™re mining this 
one and after this one.ﬂ (Tr. 714, 1358Œ1359, 1362, 1364, 
1999.)  This Mountaineer mine required extensive preparatory work 
with continuous miners, making 
10 parallel entries (tunnels, called the South and North Mains), extending north inside the 
mountain over 4 miles. For each of the longwall panels, which 
measure 1000 feet wide and up to 9000 feet in depth (on the 
east and west sides of the Main
s), continuous miners are used 
by inby crews to make a three-entry headgate and tailgate on 

either side of the panel (as well as three entries on the far, east 
or west, end of each panel) for ventilation, conveyor belt, and 
rail track. (Tr. 1228, 1232Œ1233, 1372Œ1377, 1381Œ1385; RML 
Exh. 3.) 
As the longwall shearer excavates
 all the coal in the panel 
along the 1000-foot face (cutting 1-meter strips of coal at a 
time), the coal is transported (after being crushed at the stage 
loader) on conveyors outby to the Mains and outside the mine, 
then by overland conveyor to the preparation plant where the 
rock, shale, and sandstone are separated out (Tr. 1365Œ1366, 
1402Œ1408, 1417Œ1418, 1448Œ1450, 1842). 
 MINGO LOGAN COAL CO. 87Continuous miners (about 20 to 30 feet in length) are used by 
inby production crews not only to extract the coal in the miles 
of entries in the Mains, headgates, tailgates, and other entry-
ways, but also to mine the coal in smaller sections of the mine 
that are not suitable for longwal
l mining.  Continuous miners were initially used by Mahon ou
tby crews to follow the produc-
tion crews and do rock work to increase the height of some of 
the entries for the tracks and 
conveyor belts. (Tr. 1225, 1234, 
1396Œ1400.) Other Mahon outby work included installing motor rail 
tracks, conveyor belts, trolley 
wire, and high voltage cable, 
excavating and constructing ove
rcasts, building belt-track 
crossings, building brattices (st
oppings of cinder blocks for 
separating incoming fresh air and outgoing exhaust air), and 
installing fresh water and drainage 
pipes. It also included much 
support work, such as maintainin
g all equipment used, examin-
ing, cleaning, rock-dusting, and 
repairing belts, making belt and 
power moveups, maintaining continuous miner equipment on 
weekends, and providing supply crew for continuous miner 
sections and construction sites, 
as well as ﬁMiscellaneous other 
work as required.ﬂ (Tr. 1424Œ1431; ML Exh. 3 pp. 19Œ20.) 
Mingo Logan™s superintendent, 
Clifton Frye, began oversee-
ing the development of the mine in May 1991. In June 1991, 
Mingo Logan engaged mine contractor LARC, Inc. to open and 
begin operating the mine, assist
ed by Mahon contract labor 
doing outby work.  In late January 1992, Mingo Logan took 
over the operation, and Mahon continued doing much of the 
outby construction and support work. In the fall of 1992, the 
longwall mining began.  A ye
ar later in October 1993, Mingo 
Logan cut the scheduled hours of all its underground employees 
from 10 to 9 hours a day.  This eliminated much of their sched-
uled overtime, leaving more 
outby construction and support 
work for the lower-paid Mahon contract employees to perform. 

(Tr. 1359Œ1360, 1418Œ1419, 1446Œ1447, 1453,1482Œ1484, 
1674, 1825Œ1826, 2050.) 
In early January 1994 the Union began organizing the under-
ground employees (Tr. 617). About 5:30 p.m. on April 9, as 

discussed later, Mingo Logan notified Amon Mahon that 
Mahon™s complement of 91 outby employees must be reduced 
by 18 to 73 employees. On Sunday, April 10, Amon Mahon 
telephoned and summarily laid off the 18 employees. All ex-
cept one of them had signed union authorization cards (GC 
Exhs. 3, 8, 10, 13, 15, 16, 18Œ21, 23Œ25, 28Œ30; Tr. 550Œ551). The layoffs effectively ended 
the Union™s organizing campaign 
in the mine. The Union did not 
get any more cards signed (Tr. 
622). On April 28, 1994, the Union filed its petition in Case 9Œ
RCŒ16382 (Bd. Exh. 1a). In the representation proceeding the 
Board on August 13, 1996, issued 
its Decision on Review and 
Order (GC Exh. 1vv), finding ﬁthat Mingo Logan and Mahon are the joint employers of Mahon™s employees.ﬂ On August 28, 
1996, the Regional Director approved the Union™s August 26 
request to withdraw its petition (GC Exh. 1yy). On January 24, 
1997, the Board, on appeal from my order granting the General 
Counsel™s motion in limine, directed that the Respondents be 
permitted ﬁto offer any additional evidence relevant to the joint-

employer issue and to reconsider the Board™s finding in the 
representation case in light of any such additional evidenceﬂ 

(Tr. 640, 651Œ653; GC Exh. 1uu).  
B. Joint Employers 
1. Supervision and direction of Mahon employees 
a. One management group On February 26, 1992, about a month after taking over the 
operation of the Montaineer 
mine from contractor LARC, 
Mingo Logan employed Mahon™s ge
neral mine fo
reman, James Allen, as Mingo Logan™s eveni
ng shift foreman.  Soon after Allen assumed this new positi
on in the mine, he bypassed 
Mahon President Amon Mahon and talked directly to Mahon 
employee Stewart Vint about taking the job of motorman op-
erator, in charge of getting mine supplies to the production and 
construction crews.  Vint agreed
 to the reassignment and took 
the job on the condition that ﬁI take direct orders from you and 
you aloneﬂ and that Allen would inform every Mahon and 
Mingo Logan foreman that ﬁwhe
n I speak it™s you speaking.ﬂ 
(Tr. 1197Œ1199, 1244Œ1246; GC Exh. 34.) Vint worked under 
Allen™s supervision until late 1992 (Tr. 1200). 
In this same conversation, as Vint credibly testified, Allen 
revealed to Vint that ﬁthere was a lot of disorder going onﬂ in 
the mine because of two management groups, one Mahon and 

one Mingo Logan, and ﬁthey were going to bring all the man-

agement group under one roof,ﬂ to 
better direct the work force 
(Tr. 1206Œ1207). Vint impressed 
me very favorably on the 

stand as a truthful witness. I discredit Allen™s denials (Tr. 
1828Œ1830).  Following through on its one-management plans, Mingo 
Logan later hired David Terry as
 an assistant shift foreman 
(who had succeeded James Allen as Mahon™s general mine 
manager), Charles McDaniel 
(a Mahon foreman), and also Henry Shaffer (Tr. 1170, 1207, 
1688, 1828; GC Exh. 34; RML Exh. 7).  David Terry, who is ﬁresponsible for the entire mine 
on all three shiftsﬂ in the absence of Mingo Logan™s general 
mine foreman, Harrison Blankens
hip, serves as Mingo Logan™s 
general construction coordinator with Mahon (Tr. 1666). 
Maintaining its own work force of outby (as well as inby) 
employees, Mingo Logan employed 
a full staff of foremen over 
outby work: Maintenance Foremen Dannie Morgan, John Mor-
gan, and John Cochran; Constr
uction/Relief Foremen David 
Cantrell, Donald Sparkman, an
d Gary Acord; Belt Foreman 
Lowell ﬁTommyﬂ Cook; and Assi
stant Belt Foremen Aubrey 
Lusk, Orville Wyant, and Malcolm Walls (Tr. 1207, 1170; 

RML Exhs. 7, 8). 
Mingo Logan exercised full control over the work Mahon 
employees would perfo
rm. Each week it 
determined not only 
the type of work and the number of Mahon employees, but also 

the Mahon employees™ required skills (Tr. 1474Œ1477, 1504, 
1676Œ1677, 1679Œ1680, 1706Œ1707).  Mingo Logan foremen 
would meet with the Mahon shift foreman at the beginning of 
each shifts and inform him how the work would be divided 
between Mahon and Mingo Logan employees. Some Mahon 
employees worked in separate groups under a Mahon foreman 
or crew leader; others work
ed alongside Mingo Logan employ-
ees on inby and outby work, under the supervision of Mingo 
Logan foremen. After the 
Mahon shift foreman assigned 
Mahon employees in the separa
te groups, Mingo Logan fore- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 88men would often reassign selected Mahon employees as needed 
to work with Mingo Logan employees under Mingo Logan 
supervision. (Tr. 589Œ590, 748Œ749, 860Œ863, 1632Œ1636, 
1669Œ1771, 1832Œ1836, 1959, 1964Œ1965, 2033Œ2034, 2167, 
2215Œ2216.) b. Mingo Logan supervision and direction 
In June 1992, Mingo Logan™s longwall superintendent, Earl 
Cooke, interviewed Dennis Evans, an unemployed, longtime 
union member. Instead of employing him, Cooke introduced 
him to Lenville Mahon (an admitted agent of Mahon), who 
placed him on the Mahon payroll.  Cooke told Evans that if 
hired, ﬁI would [have] my foot in the door to get a job withﬂ 
Mingo Logan. About August or September 1992, Evans asked 
Cooke if he could work on the longwall.  Cooke (without con-
sulting with Mahon) said yes and told the Mahon foreman that 
Evans was to report on the longwall maintenance team the fol-
lowing day.  This was inby work, performed at the face of the 
longwall alongside Mingo Logan employees under Mingo 
Logan supervision. (Tr. 469,
 472, 810, 814Œ822; GC Exh. 
1bbb.) Evans performed this Mingo Logan inby work, which some-
times included operating the shearer in coal production, for an 
estimated 11 to 14 months.  Mi
ngo Logan kept his time in the 
longwall office.  About
 the only reason Evans ever had to go to 
the Mahon trailer was to pick up his paycheck.  (Tr. 475, 815, 
823Œ824, 832.) He continued doing this inby work under 
Mingo Logan supervision, even though Mingo Logan and 
Mahon signed a so-called ﬁConstruction Work Agreementﬂ on 
December 23, 1992, covering outby work and providing that 
Mahon shall ﬁdirectﬂ and ﬁsuperviseﬂ its own employees. (ML 
Exh. 3 pp. 1, 10, 19Œ20). 
Hoping to be hired by Mingo Logan, Evans often volun-
teered to work on one of his days off when requested by Mingo 
Logan. He specifically remembered working on December 31, 
1992 when asked by Mingo Logan™s shift foreman, James Al-
len.  (Tr. 817Œ818.)  He sent in 
four or five resumes ﬁby various 
foremen who wanted me on, to no
 avail.ﬂ Finally about October 
1993, Mingo Logan™s longwall maintenance foreman, Alvin 
Jewell, ﬁtried his best to get me on his team.ﬂ This time, as 
Evans credibly testified contrary
 to Jewell™s denials, Jewell 
revealed that ﬁhe overheard the talk in the office and they were 
not going to hire me because of my brother,ﬂ a union organizer, 
International Representative Bernard Evans.  (Tr. 476, 486Œ
487, 498Œ499, 1850Œ1851.)  By then, 
as discussed later, Mingo Logan attorneys had given the Mingo Logan foremen a 6-hour 
training course in opposing union organization. 
In late 1992 Allen again bypa
ssed Mahon and asked Stewart 
Vint if he wanted to work on the longwall.  Vint began training 
for the job and joined Evans on the Mingo Logan longwall 
maintenance team, spending part of the time operating the 
shearer.  Vint worked several months with Evans on this inby 
work under Mingo Logan supervis
ion, until both of them and 
other Mahon employees worki
ng on longwall maintenance 

were reassigned. At Jewell™s re
quest, Evans had trained all new 
Mingo Logan longwall maintenan
ce employees.  (Tr. 198Œ199, 
473Œ474, 816, 833, 853, 1131,
 1200Œ1203, 1211, 1220, 1266, 
1845Œ1846, 2066.)  
There were other Mahon employees who also worked under 
Mingo Logan supervision. 
James Allen helped Jerry Canter
bury in getting employed by 
Mahon, as Allen admitted at the time, contrary to his testimony 

(Tr. 742Œ744, 1830Œ1831). Canterbury often worked for one or 
more days in coal production on
 a continuous miner section in 
the absence a member of a production crew.  On these assign-
ments, he worked under the supervision of Mingo Logan™s 
continuous miner foreman, Thom
as Foster, James Goins, or Gerald MullinsŠnot under a Ma
hon foreman.  He estimated 
that this happened about 20 times during his employment. (Tr. 
745Œ749, 765, 779Œ780.) Goins also assigned Stewart Vint to 
operate a shuttle car for about 2 weeks in the Thanksgiving 
1993 period (Tr. 1241Š1242). 
Similarly, as Mahon employee Joseph Turner credibly testi-
fied, Mingo Logan™s continuous mi
ner foremen, Thomas Foster 
and Bill Rose, often selected h
im to work on their crews, some-
times for 2 or 3 days or for 
a week. When several Mingo Logan 
crew members were off on vacation, three or four Mahon em-
ployees would fill in.  Contrary to the denials (Tr. 1915Œ1916, 
2115Œ2116), Turner would sometimes
 work one day with Fos-
ter and the next with Rose. Anytime ﬁanybody was off on those 
two crews they would come and get me most all the time.ﬂ  (Tr. 
860Œ862.)  Sometimes Foster or Rose would ask the Mahon 
foreman, ﬁlike a ritual or something,ﬂ but after Turner began 
working on a section, ﬁit™s like automatic . . . They didn™t have 
to come and ask [the] Mahon foreman.ﬂ  (Tr. 872.) 
Mahon employee Michael Dillon cr
edibly testified that at the 
time of his April 10 layoffs, Mahon™s evening shift foreman, 
James Hawkins, was his immedia
te supervisor, but that Mingo 
Logan™s construction/relief foreman, David Cantrell, and assis-
tant shift foreman, Charles Mc
Daniel, were also supervising 
him (Tr. 380Œ381). 
After much evasion, Shift Foreman Hawkins reluctantly ad-
mitted that when a Mahon employee filled in for a Mingo 
Logan employee on a continuous
 mining section during the 
period 1993 until April 10, 1994, the Mahon employee would 
be working ﬁat the direction of and under the supervision of the 
Mingo Logan foremanﬂ in Hawkins™ absence (Tr. 2180Œ2193).  
I discredit Mahon Mine Foreman Larry Caldwell™s testimony to 
the contrary (Tr. 2231Œ2234).  Both Hawkins and Caldwell 
appeared willing on the stand to give fabricated testimony. 
On outby power moves (movi
ng up high voltage cable), 
Jerry Canterbury worked with Mingo Logan employees under 
the supervision of Mingo Logan™s construction/relief foreman, 
Gary Acord, and on outby belt moves, under the supervision of 
Mingo Logan™s assistant belt fore
man, Aubrey Lusk or Orville 
Wyant (Tr. 756Œ760). Mahon employee Kenneth Day (who 

quit on April 6 when recalled to another job), also worked on 
belt and power moves. When aske
d who his supervisor was at 
the time he quit, he credibly answered: ﬁThere was several 
different ones.  Dave Cant
rell [a Mingo Logan construc-
tion/relief foreman] was one of
 them [and James] Allen [Mingo 
Logan™s shift foreman on the evening shift].ﬂ  (Tr. 432Œ433.) 
During the March 29, 1994 longwall move, as Canterbury 
credibly testified, his fore
man was Mingo Logan™s construc-
tion/relief foreman, Donald Sparkman (Tr. 454, 462, 465; RML 
Exh. 5 p. 2). I discredit Sp
arkman™s denials (Tr. 1341).  
 MINGO LOGAN COAL CO. 89Stewart Vint credibly testified that Mingo Logan™s shift 
foreman, Carlos Porter, routinely directed his work on the owl 
shift (Tr. 164, 215, 1203Œ1206, RML Exh. 1 p. 1).  Regarding 
Mahon employees taking directions
 from Carlos Porter (as well 
as Evening Shift Foreman James Allen), Amon Mahon 
claimed, ﬁTo my knowledge they 
haven™t, no. That™s not the 
way it was intended to be.ﬂ
 (Tr. 1134.) Amon Mahon did not 
impress me as being a candid witness on the stand. 
Vint also credibly testified 
that during the longwall moves, 
when Mingo Logan for safety needed experienced Mingo 
Logan and Mahon motor operators on the motors, which were 
ﬁlike a train locomotive,ﬂ to move the heavy longwall shields, 
he worked under the direction of Carlos Porter and Porter™s 
assistant, Charles McDaniel (Tr. 1208Œ1209).  As indicated, 

Vint impressed me very favorab
ly on the stand as a truthful 
witness. I discredit McDaniel™s and Porter™s denials (Tr. 1169, 
1637, 1662Œ1663). I note that in Vint™s
 pretrial affidavit, he did 
not recognize Mahon foremen as being actual supervisors. Stat-

ing his opinion, he asserted in th
e affidavit that after the Mahon 
bosses were made into Mingo 
Logan bosses, ﬁMingo Logan 
issues all of the orders.ﬂ (RML Exh. 1 p. 2). 
Mahon employee James Osborne 
was hired after Carlos Por-
ter referred him to both Mahon™s manager, Lenville Mahon, 
and Mingo Logan™s shift foreman, 
James Allen.  He talked to 
them and was hired by Mahon.  (Tr. 520.)  He was another 
Mahon employee who worked as a motor operator moving the 
longwall shields on the March 
29 longwall move.  Mahon em-
ployees Dennis Evans and Joseph Turner also worked on that 

longwall move, along with a Mingo Logan crew leader. (Tr. 
521, 834, 865.) 
After being taken off the longwall maintenance team, Dennis 
Evans worked about 6 or 7 months on an outby longwall setup 
team (setting up the spare lo
ngwall for the next longwall 
move). Evans, who appeared on the stand to be a truthful, 
trustworthy witness, credibly testified that he worked on Mingo 
Logan longwall crew leader Johnnie Gower™s team with Mahon employee Troy Porter, under the supervision of Mingo Logan™s 
longwall move foreman, Delmer Bowman.  Other Mingo 
Logan and Mahon employees were working together on sepa-
rate longwall setup teams.  (Tr. 474Œ475, 834Œ837; GC Exh. 
38; RML Exhs. 7, 8.)  Bowman claimed that he did not ﬁdi-
rectlyﬂ supervise Evans, except when he was doing something 
unsafe (Tr. 1318Œ1319, 1326Œ1327). 
Mahon employee Rupert Smith, hired in August 1991, 
worked on the day shift about 2 years ﬁrunning [the] parts bus,ﬂ 
answering to Mingo Logan™s general construction coordinator, 
David Terry.  In the second year on this job, Smith asked Len-
ville Mahon if he could have a week™s (unpaid) vacation.  Len-
ville Mahon ﬁsaid it™s not up to me, 
you™ve got to talk to Dave 
Terry.ﬂ  (Tr. 563Œ564.)  
Mingo Logan electrician Gary Am
ick credibly testified that 
between the time he was hire
d on November 10, 1993, until 
April 10, 1994, it was routine on the owl shift for Mahon em-ployees to be working al
ongside Mingo Logan employees, 
operating equipment. ﬁIt was a frequent thing.  I mean it was 
more [like] every night or every other night.ﬂ Amick recalled 
that one of the Mingo Logan supervisors who supervised them 
was construction/relief foreman, Donald Sparkman.  (Tr. 720, 
723Œ725.)  He also credibly testified that a ﬁlot of timesﬂ when 
he was making equipment repair
s, Mahon employees assisted 
him. He recalled one night wh
en he was adding cable onto a 
feeder, Mingo Logan™s construction/relief foreman, Sparkman, 
sent two Mahon employees with hi
m ﬁto help us load cable and 
load the pinner up on the flat car and bring it back off the 
mains.ﬂ  (Tr. 725Œ726.)  Again I discredit the Sparkman™s deni-
als (Tr. 1342). He did not appeared on the stand to be a credible 
witness.  Amick also recalled that ﬁpractically every morningﬂ from 
November 1993 to April 10, 1994, as he was leaving the owl 
shift, he overheard Mingo Logan™s belt foreman, Lowell Cook, 
giving instructions to Mahon employee David Massey (Tr. 
730Œ733). Mahon employee Glen Payne, who worked on the owl shift 
from December 1993 to April 10, 1994, credibly testified that 
although he worked under Mahon™s shift foreman, David 
Lovejoy, Sparkman frequently gave him orders to perform 
various tasks.  Payne also 
worked for Mingo Logan™s shift foreman, Carlos Porter; assi
stant shift foreman; Charles 
McDaniel; and assistant belt fore
man, Aubrey Lusk.  (Tr. 590, 
787Œ794, 800, 1182Œ1183.)  At the beginning of the owl shift, 
after he received instructions from Lovejoy in the Mahon 
trailer, ﬁyou™d walk up a big set of steps to . . . where you enter 
the mine, and a lot of times your job would be changed right 
there . . . a lot of times by Mingo Logan bossesﬂ (Tr. 589Œ590). 
At the time of his layoff on April 10, Mahon employee 
Ralph Jarrell was working as a general laborer on the owl shift. 
When asked ﬁwho was your immedi
ate supervisor at the time,ﬂ 
he credibly answered: ﬁCarlos Porter was the mine foreman, 
and Gary Acord [a Mingo Logan 
construction/relief foreman] 
was the boss.ﬂ  (Tr. 282Œ283, 309.)  
Mahon crew leader David Massey credibly testified that Car-
los Porter or Charles McDaniel 
would take members of his belt crew if ﬁa roof bolter, or shu
ttle car operator, or scoop operator, 
whateverﬂ was needed on a coal producing (continuous miner) 
section (Tr. 906).  He recalle
dŠfrom notes he made on Lowell 
Cook™s January 27 instruction sheetŠthat Carlos Porter said on 

that occasion he was running short-handed, needed a member 
of Massey™s belt crew ﬁto help build cribs and set timbers in 
another partﬂ of the mine, and 
took employee Randall Stafford 
with him from Massey™s crew (Tr. 916Œ917; UMWA Exh. 11). 
c. Supervision of belt crew on owl shift 
(1) Daily instruction sheets 
Mahon™s owl shift foreman, Da
vid Lovejoy (who did not tes-
tify), played no role in the supe
rvision of the belt crew on the 
owl shift.  Lowell Cook, Mingo Logan™s belt foreman on the 
day shift, assumed full responsibility for supervising that belt 
work. (Tr. 40.) 
Lowell Cook issued daily written instructions, which were 
addressed to Mahon crew leader David Massey and one or two 
Mingo Logan outby employees working on the belt crew, with 
a copy addressed to Mingo Logan™s owl shift foreman, Carlos 
Porter (sometimes to his assist
ant, Charles McDaniel).  Massey 
went to the Mingo Logan office to pick up copies, without con-

ferring with Porter.  Massey r
eceived further instructions, 
sometimes including employee 
assignments, from Cook in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 90mornings before the beginning of the day shift when Massey 
reported on the work done.  (Tr. 90Œ91, 104Œ108, 111, 145, 
886, 906Œ908.) 
Massey saved the instruction sheets (Tr. 142), eight of which 
were first introduced in eviden
ce at the representation hearing 
(UMWA Exhs. 9Œ12 and 13A through D) and six additional 
ones at the trial (GC Exhs. 5Œ7, 45Œ47).  The instructions detail 
not only what work was to be done, but often how to perform 
the work and sometimes which em
ployees were to
 be assigned. 
The August 17, 1993 instruction sheet, addressed to Mingo 
Logan outby employees Jack Ca
steel and Edward Adams and 
to David Massey (UMWA Exh. 9), 
assigns work to new crew 
members, stating in item 1A: 
ﬁThere will be 4 men starting 
tonight on owl shift. These people
 need to see Carlos [Porter] 
prior to going underground. These people are to work on recov-
ery of the 8RT belt 
[emphasis added]. Start recovering the short 
belt first.ﬂ (Tr. 908Œ910.) 
The December 11, 1993 instruc
tion sheet, addressed to 
ﬁDavid Massey (Crew Leader)ﬂ and Mingo Logan outby em-
ployee David Booth (UMWA Exh.
 13D), shows (in Massey™s 
handwriting) that Dave (Booth) worked with Mahon employees 
Randy (Randall Stafford) and John (Parsons) in performing the 
following work in item 2: ﬁMak
e a splice on the longwall belt 
at 3LT.ﬂ  (Tr. 928Œ929, 1780Œ1781; GC Exh. 38; RML Exh. 8.) 

Massey credibly testified: ﬁWe was all in the same crewﬂ (Tr. 
2306Œ2307). I discredit Lowell 
Cook™s denials (Tr. 1773Œ1774).  By his demeanor on the stand, Lowell Cook appeared to 

be a most untrustworthy witness, who was willing to fabricate 
any testimony that might he
lp his employer™s cause. 
The January 4, 1994 instruction sheet, addressed to Massey 
and Mingo Logan outby employee
s James Evans and Timothy 
Bassham (GC Exh. 46), shows that Cook assigned work to 
Bassham as a member of the crew
, stating in item 2: ﬁContinue 
to align the coupling on 8RT A. Must have help from mainte-
nance group. T Bassham.ﬂ (Tr. 1794Œ1797.) 
The February 3, 1994 instruction sheet, addressed to Massey, 
David Booth, and Timothy Bassham
 (GC Exh. 45), forbids the 
assigning of certain work to Mahon crew members, stating in 
item 2: ﬁMount the fluid coupling on 8LT A. Hubs will need [to 
be] place[d] on the shaft.  Tim Bassham & 1 maintenance man. 
If we do not get help we cannot do the job.  
Do not use any beltmen other than Bassham on this job
 [emphasis added].ﬂ (Tr. 
1789Œ1793.) The February 22, 1994 instruction sheet, addressed to Timo-
thy Bassham and Massey (GC Exh. 5), begins by 
assigning 
overtime work
, stating in item 1: ﬁDue to the work load this 
week everybody will need to work one of their days off starting 
Wednesday [emphasis added].ﬂ  The 
remainder of the instruc-
tions illustrate how detailed Lo
well Cook™s instructions were: 
(2) Take the Belt Drive cement subframes to 25 CC and 
unload for the Drive Installation. 
Unload material neatly on the 
work site.  
(3) Help move the tail piece at 1LT B inby to Bk 14
½. The chute was made freestanding today. However there will be a 
need to place troughs on both sides and a dribble chute. Place 
the 42ﬂ structure under the chute skin to skin.  
(4) We must have two men rolling up 42ﬂ belt on the old Left Mains System. We are out of 42ﬂ belt in the yard. Cut the 
belt only at splices.  Roll up in 400™ lengths.  The scoop is in 

the face of North Mains, the wi
nder is at 30 CC. Knock out a 
stopping across from the spur at 30 CC to get in #3 Entry.  

[Mingo Logan™s general mine fore
man, Harrison] Blankenship, 
said we™ll be able to leave this out until we recover the belt. 
Bring rolls of belt outside.  
(5) Turn the blade over on 2nd Primary Wiper.  
The March 4, 1994 instructi
on sheet, addressed to Massey 
and David Booth (GC Exh. 6), illustrates Lowell Cook™s per-

sonal supervision of the Mahon cr
ew members, stating in item 3: ﬁWho place[d] the rollers in the CC at Booster[?] Whoever it 
was need to go back & do the job right. 
I also want to talk to 
these people tomorrow
 [emphasis added].ﬂ  (Tr. 65Œ67.) 
The March 8, 1994 instructi
on sheet, addressed to Massey 
and David Booth (UMWA Exh. 10), 
assigns work to a Mahon 
employee, stating in item 3: ﬁVulcanizer will be here tonight to 
start making repairs. Make the splices with ply damage first. 

Place 
Bill McClung 
on this job.ﬂ (GC Exh. 38.) Cook claimed: 
ﬁI did not assign him to that jo
b.  His talents put him on that 
job.ﬂ (Tr. 911Œ915, 1778.) 
The March 10, 1994 instruction sheet, addressed to Massey 
and James Evans (GC Exh. 47), 
assigns the same Mahon em-ployee to two different tasks
. In item 1 it states: ﬁVulcanizers 
will be here tonight to make a repair on the 72ﬂ South Mains 
Belt. Make splice #18 first. Put 
Bill McClung 
on this job.ﬂ In 
item 7 it states: ﬁFill and run the Duster [for rock dusting] at 

Portal. 
Bill can do this
 [emphasis added] after the splices get 
started.ﬂ (Tr. 1798Œ1799.) 
All of the instruction sheets are addressed to one or two 
Mingo Logan outby employees as 
well as to Massey. As indi-
cated, on one of the sheets (dated December 11, 1993, UMWA 
Exh. 9), Cook addresses Massey 
as ﬁCrew LeaderﬂŠnever as 
ﬁForeman.ﬂ 
I discredit Cook™s denial that
 he supervised any Mahon em-
ployee (Tr. 397, 1758). 
(2) Status of David Massey 
When hired in July 1992 as a general laborer for $12 an hour 
installing a 72™ belt, David 
Massey was already a certified 
foreman and emergency medical 
technician (EMT), with 14 
years of mining experience in union mines (Tr. 34). In early 
1993 Mingo Logan™s belt forema
n Lowell Cook selected 
Massey to be the belt crew leader on the owl shift. Massey first 

declined, stating ﬁI just wanted 
to be a belt man.ﬂ A day or two 
later, however, when Cook told him ﬁit would be like putting 

your first step in the doorﬂ for getting a Mingo Logan job, 
Massey agreed and became a crew leader. Mahon then raised 
his wage from $13 to $14 an hour. (Tr. 949Œ950, 1019Œ1020.) 
A short time later, Lowell Cook told Massey ﬁI think you 
need another dollar on the hour. You™re getting all your work 
accomplished . . . and 
I ain™t heard no rumors on you
 [emphasis 
added],ﬂ referring to rumors of union support.  (There had been 
ﬁunion talkﬂ in the mine ever since Mingo Logan took over the 
operation, Tr. 476, and Mingo Lo
gan foremen had been given a 
6-hour training course in opposi
ng union organization, as dis-cussed later.)  As Massey further credibly testified, Lowell 
Cook and Massey went to Mahon™s trailer, where Cook told 
Lenville Mahon that he thought 
Lenville Mahon ﬁought to give 
 MINGO LOGAN COAL CO. 91me another dollar on the hour pay raise so that™s when I went 
up to $15 an hour.ﬂ  (Tr. 35, 950Œ951). 
Massey™s March 19, 1993 applic
ation for employment by 
Mingo Logan shows that by that da
te, his wage rate had already 
been raised to $15 an hour and that his job title was still ﬁCrew 

Leader on 72ﬂ belt work
ﬂ (RML Exh. 2 p. 4). 
Massey (who impressed me most 
favorably as a truthful, sin-
cere witness by his demeanor on the stand) credibly testified 
that he was never told by any Mingo Logan or Mahon supervi-
sor that he was a foreman and 
that Amon Mahon never referred 
to him as a foreman (Tr. 2303Œ2304).  A contemporary list of 
the 29 persons employed by Ma
hon on the owl shift in Decem-
ber 1993 or January 1994, names onl
y two foremen, Jim Auxier 
and David Lovejoy. Massey is named first in the list of nine 
employees under ﬁBelts,ﬂ indica
ting his status as belt crew 
leader.  (Tr. 968Œ969, 1270Œ1271; GC Exh. 37.)  Also, as dis-
cussed above, Lowell Cook name
d Massey on the December 
11, 1993 instruction sheet (UMWA Exh. 13D) as ﬁDavid 

Massey (Crew Leader).ﬂ 
The evidence is clear that neither Mingo Logan nor the 
Mahon employees regarded Massey as a foreman. A Mahon 
shift foreman joined Mingo Logan foremen in the foremen™s 
assembly area before the beginning of each shift to discuss the 
work to be done, but Massey was not invited to attend on the 
owl shift. Like Mahon employee Troy Porter, who went to the 
Mingo Logan office to pick up orders for his outby longwall 
setup crew, Massey picked up the instruction sheets there for 
the belt crew.  (Tr. 100, 474, 1731, 889Œ890, 1964Œ1965.)  
When Lowell Cook told Massey that two belt crew members 
had not adequately serviced a belt head that went down 2 days 
later, as Massey credibly testif
ied, he responded, ﬁI can™t do 
nothing about it, they told me they serviced it.ﬂ  Cook said 
ﬁwe™re going to have to do something to discipline them.ﬂ  
Massey then responded: ﬁTommy, I can™t do that . . . that™s 
your job . . . I™m just a crew leader.ﬂ Cook then said ﬁI™ll get 
with [Lenville Mahon] and we™ll make up a paper and get [the] 

two boys to sign it.ﬂ  (Tr. 2340.) 
When Massey presented this disciplinary paper to the two 
employees, both employees refu
sed to sign it, one telling Massey that ﬁyou ain™t no more 
a boss than a man in the moon  
. . . you™re just my crew leader and you™re a worker just like we 
are.ﬂ  (Tr. 2339Œ2341).  I discredit the denial and the contrary 
account of what happened by one of the two Mahon crew 
members, Kenneth Evans, who since then has been hired by 
Mingo Logan (Tr. 2331Œ2338; RML Exh.
 8 p. 2).  On another 
occasion Cook informed Massey how to draft a training state-
ment showing that Massey (as a 
certified foreman) had trained 
employees on servicing a belt h
ead. Massey reported back to 
Cook that an employee refuse
d to sign it. (Tr. 123Œ127; RM 
Exh. 1.) 
I find that Mingo Logan and Ma
hon, in contending they were 
not joint employers, fabricated claims that Massey was a fore-
man and supervisor (Tr. 101Œ102).  
After claiming that Massey was ﬁour third shift belt fore-
manﬂ in the first quarter of 1994, Amon Mahon admitted that 
there are no payroll records designating Massey as a foreman, 
that he does not recall ever telling Massey he was designated a 
foreman, that he has no personal knowledge that anybody else 
ever told him, and that Massey never referred to himself as a 
foreman.  Amon Mahon testifies that his rate for a crew leader 
was $13 an hour, or on occasion $14 an hour if someone ﬁhad 

foreman papers,ﬂ and claims 
that ﬁwhen [Massey™s] pay 
changed to $15 a hour, that would have been the time he be-
came the foreman.ﬂ  (Tr. 2036Œ2037, 2058Œ2060, 2066). To the 
contrary, as found above, Masse
y™s March 19, 1993 application 
for employment by Mingo Logan s
hows that by that date, his 
wage rate had already been raised to $15 an hour, but his job 
title was still ﬁCrew Leader on 72" belt workﬂ (RML Exh. 2 p. 
4). It is undisputed, as Massey cred
ibly testified, that when 
Massey and others went to Amon Mahon™s office to ask ques-
tions after the April 10 layoffs, Amon Mahon ﬁlooked at me 
and he said I . . . [knew] a lot about everything in the mines and 
was one of the best workersﬂŠ
nothing about his being a fore-
man (Tr. 59Œ60). 
Lenville Mahon claims that Ma
ssey ﬁwas our belt foreman,ﬂ 
but does not claim that he ever 
told Massey. He does deny the 
credited testimony that Lowell
 Cook in Massey™s presence 
requested that Massey get a dollar an hour raise.  (Tr. 2141Œ

2142.) I discredit his denial. 
Lowell Cook claims that both Massey and Lenville Mahon 
told him that Massey would be 
a foreman. He denies telling Massey that if he would take the crew leader job, it could be the 

first step to getting hired directly by Mingo Logan. He denies 
that he had anything to do with Massey securing a raise and 
that he recommended it. (Tr. 1732Œ1733, 1760, 1804.) After 
being shown his December 11, 1993 instruction sheet listing 
Massey as a crew leader, Lowell Cook testified (Tr. 1780Œ
1781):  Q. Now you keep on charac
terizing David Massey as a 
foreman. David Massey was, in fact, a crew leader was he 

not? 
A. He was the foreman. 
Q. Despite the fact that you call him a crew leader. 
A. 
I didn™t call him a crew leader
 [emphasis added]. 
Q. That is, in fact, your handwriting [on the instruction 
sheet], isn™t it, sir? 
A. It appears to be. 
Q. You™re saying you didn™t 
call him a crew leader but 
you designated him as a crew leader on this particular 
sheet, correct? 
A. He™s the foreman. Crew leader, foreman, they™re 
the same [contrary to Amon Mahon™s testimony (Tr. 
2036Œ2037)]. 
 There is no credible evidence that Massey had any supervi-
sory authority as crew leader of the Mahon employees on the 

belt crew. He credibly testified that he worked ﬁjust as hardﬂ as 
the others, usually on ﬁthe hardes
t . . . most dangerousﬂ jobs. In 
assigned the work to the Mahon crew members, he followed the 
oral and written instructions from Lowell Cook and huddled 
with his crew members at the beginning of the shift in making 
the other assignmentsŠtaking in
to consideration who were 
riding to work together. (Tr. 106, 144Œ145, 154Œ155, 902, 913.) 

I find that Massey™s assignments 
of the general laborers on the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 92belt crew were merely routine, not requiring the use of inde-
pendent judgment (GC Exhs. 37, 38). 
Massey credibly testified that he and the Mingo Logan em-
ployee or employees on the inst
ruction sheet had the responsi-
bility for overseeing that the work on the owl shift was done. 

ﬁI™d usually check to make sure
 everything was all right,ﬂ walk-
ing by to ﬁsee how they™re doing,ﬂ but ﬁIt was too big a list for 
one man to try to track down.ﬂ 
Massey did not direct or disci-
pline the crew members. He as well as Mingo Logan employees 
on the belt crew reported to Lowell Cook before the day shift 
what work had been done. (Tr. 89, 106Œ108, 111Œ113, 148Œ
149, 902Œ904, 907, 2312.)  When Mingo Logan outby em-
ployee Timothy Bassham (a certified mine foreman) was in his 
crew, Bassham ﬁwould always make the big decisions on the 
main jobs that was critical because . . . like I told them I ain™t 
had my bossing papers long and . 
. . I can™t make calls on shots 
like that and take a chance of getting somebody hurtﬂ (Tr. 961). 
I discredit, as fabricated, the testimony that Massey was a 
supervisor. d. Contentions and findings 
Largely ignoring the credited evidence detailed above, show-
ing the extent to which Mingo Logan supervised and directed 
Mahon employees, Mingo Logan c
ontends in its brief (at 31Œ
32) that its ﬁoccasional and sporadic supervision and direction 
of Mahon employees is simply 
insufficient under appropriate 
Board lawﬂ for establishing
 a joint employer status. 
In making this contention in its brief (at 26Œ27), Mingo 
Logan primarily relies on the Board™s decision in 
Island Creek Coal Co., 279 NLRB 858, 864 (1986), which I find is inappo-
site. Mingo Logan erroneously represents in the brief (at 27) 
that in that case, there were ﬁnumerous occasions when [mine 
operator] Island Creek 
supervisors [emphasis added] directed 
the work of [labor contractor] L&M employees by telling them 
what areas they were to work in, and giving them routine direc-
tions and work instructions [more]
 than this record reflects.ﬂ  
To the contrary, the Board in that case affirmed findings by 
the administrative law judge, who cited examples of instruc-

tions and assignments by Island
 Creek ﬁengineersﬂ (not super-
visors) and found that ﬁThis type of instruction to the L&M 
crew was 
not supervisory instruction in the normal sense
 [em-phasis added].ﬂ  The judge further found that Island Creek offi-

cials™ telling L&M employee
s who operated hydroseeding 
equipment ﬁwhat areas were to be seeded,ﬂ then leaving ﬁto the 
employees to perform in a competent and professional manner  
. . . is merely routine directionsﬂ and ﬁdo not in any sense make 
the . . . officials 
supervisors [emphasis added]
 of the L&M 
personnel.ﬂ The other Board decision upon which Mingo Logan primar-
ily relies in its brief (at 26Œ29) is in 
Martiki Coal Corp.
, 315 NLRB 476, 477Œ478 (1994), which I also find is inapposite. In 
that case, as here, (mine owne
r) ﬁMartiki supervisors had man-
aged and directed the work of [labor contractor] Charles Clear-
ing employees on a regular and substantial basis.ﬂ The Board 
held that Charles Clearing and Martiki were joint employers,ﬂ 
but that before the relevant ti
me period, Martiki ﬁeffectively 
severed the joint-employer relationship.ﬂ Among other 
changes, ﬁMartiki supervisors ceased giving instructions
 [em-phasis added] to Charles Clearing employees.ﬂ  
Clearly, Mingo Logan did not c
ease supervising and direct-
ing Mahon employees before the cr
itical period in this case, 
from January through April 10, 1994.  As found: 
 Mingo Logan™s Belt Foreman Lowell Cook was still 
assuming full responsibility fo
r supervising Mahon crew 
leader Davis Massey and ot
her Mahon employee members 
of the outby belt crew working with Mingo Logan em-

ployees on the owl shift.  
Mingo Logan™s Longwall Move Foreman Delmer 
Bowman was still supervising Mahon employees working 

with Mingo Logan employees on the outby longwall setup 
teams.  
Mingo Logan™s Longwall Move Foreman Bowman, 
Shift Foreman Carlos Porter, Assistant Shift Foreman 
Charles McDaniel, and Cons
truction/Relief Foreman Don-
ald Sparkman were supervising Mahon employees work-
ing with Mingo Logan employees on the March 29, 1994 
longwall move.  
Mingo Logan™s Construction/Relief Foreman Gary 
Acord was still supervising Mahon employee Jerry Can-
terbury on outby power moves. 
Mingo Logan™s Assistant Belt
 Foremen Aubrey Lusk 
and Orville Wyant were still supervising Mahon employee 
Jerry Canterbury on outby belt moves. 
Mingo Logan™s Evening Shift Foreman James Allen and Construction/Relief Foreman David Cantrell were still 
supervising Kenneth Day when he quit on April 6. 
Mingo Logan™s Construction/Relief Foreman David 
Cantrell and Assistant Shift Foreman Charles McDaniel 
were still supervising Mahon employee Michael Dillon, 
even though Mahon™s Shift Foreman James Hawkins was 
his immediate supervisor. 
Mingo Logan™s Shift Foreman Carlos Porter, Assistant Shift Foreman Charles McDaniel, Assistant Belt Foreman 
Aubrey Lusk, and Construction/Relief Foreman Donald 
Sparkman were still supervising Mahon employee Glen 
Payne, even though he was working under Mahon™s Shift 
Foreman David Lovejoy. 
Mingo Logan™s Shift Foreman Carlos Porter and Con-
struction/Relief Foreman Gary
 Acord were still supervis-
ing Mahon employee Ralph Jarrell. 
 Although Mingo Logan supervisor
s were still supervising these Mahon employees on outby work as well as on some inby 
work on the March 29, 1994 longwall move (contrary to the 
December 23, 1992 ﬁConstruction Work Agreement,ﬂ which 
provided that Mahon shall ﬁdirec
tﬂ and ﬁsuperviseﬂ its own 
employee), Mingo Logan contends that here, as in 
Martiki Coal Corp., supra, the joint-employer 
relationship had been ﬁeffec-tively severedﬂ before the JanuaryŒApril 10 period. 
To make this contention, Mingo Logan simply ignores its 
continued supervision of Mahon outby work. It first points out 
in its brief (at 22) that ﬁby the summer of 1993, the Mahon 
employees [Dennis Evans and Stewart Vint] had been moved 
off the [inby] longwall maintenance crew.ﬂ It then makes the 
unfounded argument: ﬁBy the time of the events alleged in the 
 MINGO LOGAN COAL CO. 93complaint occurred, the Mingo Logan employees were doing 
all the [inby] 
production [emphasis added] work.ﬂ 
To support this argument, Ming
o Logan cites its mine super-intendent™s, Clifton Frye, testimony (Tr. 1514).  Frye testified 
that the substitution of Mahon employees on production sec-
tions for absent Mingo Logan employees ﬁoccurred more of-
tenﬂ in 1992 and the first part of 1993, but claimed that by 
1994, ﬁit pretty much
 [emphasis added] wasn™t occurring.  If it 
did . . . it was almost minute.
 I don™t remember it occurring 
then.ﬂ  To the contrary, Mahon™s shift foreman, James Haw-
kins, admitted that when a Mahon employee filled in for a 
Mingo Logan employee on a con
tinuous mining section until 
April 10, the Mahon employee would be working under the 
supervision of the Mingo Logan foreman (Tr. 2193).  Mahon 
employee Buddy Maynor credibly testified that when he was 
laid off on April 10, he was oc
casionally doing inby production 
work ﬁto help out if somebody was offﬂ (Tr. 321). 
Mahon contends in its brief (at 6) that ﬁto the extent that 
Mahon employees ever performedﬂ some production work, it 
ceased after 1993. In support of this contention, Mahon errone-
ously represents that Presid
ent Amon Mahon™s testified (Tr. 
2052) that Mingo Logan™s administrative services director, 
James Mooney, ﬁremindedﬂ Am
on Mahon in late 1993 that ﬁ
no Mahon employee [emphasis added] was to work as a substitute 
for any Mingo Logan employee on a production unit.ﬂ  Instead, 
Amon Mahon testified that Moone
y said ﬁhe simply did not 
want it to happen again and wanted my timesheets to be done in 

such a way that . . . if they did occur . . . that I had to report it to 
him.ﬂ  (Tr. 2052, 2073Œ2079; LMŒ6.) 
I reject Mingo Logan™s contenti
on that by the time of the 
February-April period, ﬁthe 
Mingo Logan employees were 
doing all the production work.ﬂ I reject Mahon™s contention 
that all production work by Mahon employees ceased after 
1993. I further find that even if no Mahon employee was perform-
ing any inby production work in the January-April period, this 

change in the previous practice
 did not effectively sever any 
joint-employer relationship. 
As found, Mingo Logan™s supervi-sors were still supervising Mahon employees in the perform-
ance of outby workŠcontrary to the facts in 
Martiki Coal Corp., supra, in which the Board found that ﬁMartiki 
supervi-sors ceased giving instructions
 [emphasis added] to Charles 
Clearing employees.ﬂ  
2. Codetermining essential conditions of employment 
a. Labor contract as subterfuge 
On December 23, 1992, about 11 months after Mingo Logan 
took over the operation of the Mountaineer mine, it signed with 

labor contractor Mahon a so-c
alled ﬁConstruction Work Con-tract,ﬂ which obviously was not intended to reflect the actual 
relationship between Mingo Loga
n and Mahon and the actual 
practice in the mine at that time.  
In early 1992, as discussed above, Mingo Logan had found 
ﬁa lot of disorder going onﬂ in the mine because of two man-
agement groups, one Mahon and one Mingo Logan. Its solution 
was to bring ﬁall the manageme
nt group under one roof,ﬂ to 
better direct the work force of Mingo Logan and Mahon em-
ployees.  It hired Mahon™s genera
l mine foreman, James Allen, on February 26, 1992, as a Mingo L
ogan shift foreman.  It next 
hired David Terry, who had succeeded Allen as Mahon™s gen-
eral mine manager, to serve as
 its general construction coordi-
nator with Mahon.  It also hi
red from Mahon™s staff, as assis-tant shift foremen, Charles Mc
Daniel and Henry Shaffer.  
Mingo Logan then, as found, exercised full control over the 
work Mahon employees would perform.  Each week it deter-
mined not only the type of work and the number of Mahon 
employees, but also the Mahon empl
oyees™ required skills.  Its 
foremen would meet with the Mahon shift foreman at the be-
ginning of each shifts and inform him how the work would be 
divided between Mahon and Mingo Logan employees. Some 
Mahon employees worked in 
separate groups under a Mahon foreman or crew leader; others worked alongside Mingo Logan 
employees on inby and outby work, under the supervision of 
Mingo Logan foremen.  After 
the Mahon shift foreman as-signed Mahon employees in the separate groups, Mingo Logan 

foremen would often reassign selected Mahon employees as 
needed to work with Mingo Logan employees under Mingo 
Logan supervision. Mingo Logan™s belt foreman, Lowell Cook, 
assumed full responsibility for s
upervising the owl shift belt 
crew, consisting of a Mahon cr
ew leader and other Mahon em-
ployees, working with Mingo Logan employees.  
In early fall of 1992, severa
l months before Mingo Logan 
and Mahon signed the December 23, 1992 ﬁConstruction Work 
Contract,ﬂ the longwall operation began. Coordinator David 
Terry admitted that Mingo Logan then increased its use of 
Mahon employees on production crews for the remainder of 
1992 and early 1993. He claime
d it was because Mingo Logan 
was not able to hire a suffici
ent number of employees. (Tr. 
1674.) In fact, there were many skilled, experienced unemployed 
union miners being hired by
 Mahon. Amon Mahon admitted 
that 80 percent or more of his employees had worked in union 
mines (Tr. 1076). Mingo Logan was 
reluctant to hire them di-rectly. As an example, Mingo 
Logan refused to hire Dennis Evans, an unemployed union miner, even though he had 14 or 

15 years experience, had an associates degree in mining tech-
nology, and could run ﬁpractically any underground mine ma-
chineryﬂ (Tr. 469). Instead (as Evans credibly testified) Mingo 
Logan™s longwall superintendent
, Earl Cooke, after interview-
ing Evans, ﬁtold me that he w
ould introduce me to another man 
and that if this man hired me that I would [have] my foot in the 
door to get a job withﬂ Mingo Logan.  Then, as found, Cooke 
introduced him to Lenville Mah
on, who hired him on June 9, 
1992. On December 23, 1992, when the labor contract was 
signedŠproviding that Mahon shall ﬁdirectﬂ and ﬁsuperviseﬂ 
its own employeesŠDennis Evans 
had been working full time 
for months on a Mingo Logan inby
 longwall maintenance team, 
doing maintenance and some
times production work under Mingo Logan supervision.  Mingo Logan continued to assign Evans to perform this inby work for several more months, 
along with Mahon employee Stewart Vint.  Further disregard-
ing the provisions of the labor agreement, Mingo Logan was 
assigning work to Mahon employees on Mingo Logan™s con-
tinuous miner production teams, 
as well as on its outby con-
struction teams, under Mingo Logan supervision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94Section 9 of the labor agreement provides that Mahon not 
only ﬁshall employ, direct, superv
ise, discharge, and fix the 
compensation and working conditions of its employees,ﬂ but 
also ﬁshall be solely and exclus
ively responsible for and shall 
exercise complete control of its employees in all matters, dis-
putes, or grievances arising out
 of, or in anyway, connected 
with its work under this Agr
eementﬂ (ML Exh. 3 p. 10).  
After considering the codetermining by Mingo Logan and 
Mahon of the assignment, direction, and supervision of Mahon 

employees, as well as the codete
rmining of other conditions of 
their employment as descri
bed below, I find Mingo Logan 
signed the so-called ﬁConstruction Work Contractﬂ in part as a 
subterfuge, to prevent the finding of a joint-employer relation-
ship with Mahon. 
b. Conditions of employment 
Besides the assignment, direct
ion, and supervision of Mahon 
employees, the evidence reveals that Mingo Logan and Mahon 
codetermined other conditions of employment.  
Hiring of employees
. The labor contract provides that Mahon 
shall employ its own employees. As a practical matter, how-
ever, it hired union miners when
 referred by Mingo Logan.  It 
had no incentive for refusing to hire these referred employees, 
inasmuch as Mingo Logan would compensate it for hours 
worked.  Mingo Logan was reluctant to directly hire unem-
ployed union miners and wanted
 Mahon to place them on its 
payroll.  This would enable Mingo Logan to have the services 
of these skilled, experienced coal
 miners, at lower wages, while 
screening them to add to its nonunion work force.  (Tr. 520Œ
521, 742Œ743, 810, 1455Œ1456; GC Exh. 34.) 
Promotions. In early 1993, as found, Mingo Logan™s belt 
foreman, Lowell Cook, sele
cted Mahon employee David 
Massey to be the belt crew leader on the owl shift, telling him 

that taking the added responsibility ﬁwould be like putting [his] 
first step in the doorﬂ for a Mingo Logan job.  Massey agreed to 
serve as crew leader, and Mahon raised his wage from $13 to 
$14 and hour.  A short time later, Cook complimented 

Massey™s work and told him ﬁI ain™t heard no [union] rumors 
on you.ﬂ  (As found, there had been ﬁunion talkﬂ in the mine 
ever since Mingo Logan took over the operation, and Mingo 
Logan foremen had already been given a 6-hour training course 
in opposing union organization.)  As Cook suggested, Mahon gave Massey another raise from $14 to $15 an hour. 
Preventing Promotions
. Mahon had a policy of promoting 
general laborers to operators when they operated mining 

equipment, raising their pay from $12 to $13 an hour.  But 
when Mahon general laborer 
Joseph Turner was operating 
equipment most of the time and asked Lenville Mahon for a 
raise, Lenville Mahon said ﬁit wasn
™t up to him to give a raise,ﬂ 
that ﬁMingo Logan only allowed th
em to have so many opera-
tors.ﬂ  (Tr. 221Œ222, 867Œ868.) Am
on Mahon testified that he 
set the wages of employees and that his rate for equipment 

operators was $13 an hour, and 
claimed that Mingo Logan had 
no ﬁauthority or control over that 
process.ﬂ He earlier admitted, 
however, that at the time of the April 10 layoffs, three Mahon 
employees were doing ﬁoperator 
type workﬂ and were being 
paid only $12 an hour because ﬁI just didn™t have the room to 
pay themﬂ $13. (Tr. 1061, 
1094Œ1095, 2036; Mahon brief at 
17.) Rotating Shifts
. Mahon employee Stewart Vint credibly testi-
fied that when he asked Mingo Logan™s general construction 
coordinator, David Terry, wh
y Mahon employees were being 
rotated to the day shift, Terr
y explained that ﬁsome Mahon 
employees were complainingﬂ 
and ﬁthe way he was going to 
settle that argumentﬂ was to rotate them ﬁwith Mingo Logan 
employeesﬂ (Tr. 1229, 1279Œ1280).  I discredit Terry™s denial 
that this conversation occurred. 
 He also denied having author-ity to have Mahon employees to rotate, but admitted on cross-

examination that ﬁSomebody 
with Mingo Logan had the au-thority.ﬂ  (Tr. 1678, 1704Œ1705.) 
Changing Schedules
.  In the last quarter of 1993 when 
Mingo Logan began rotating Mahon employee with its employ-
ees, Mingo Logan™s belt foreman, Lowell Cook, adjusted the 
schedule and, at the request 
of Mahon employee Tim Casto, 
permitted him to stay on the evening shift.  Cook, instead of 
Mahon, ﬁpicked the guys to be in each group.ﬂ  (Tr. 945, 998.)    
I discredit Cook™s denials (Tr. 1757Œ1758).  
Workweek
. Mingo Logan caused Mahon to change its work-
week.  Mahon had a large turnover of employees, working for 
the lower wages and benefits. As President Amon Mahon ad-
mits, he ﬁhad discussions continually with people like [Mingo 
Logan Administrative Director
, James] Mooney and [Mine 
Superintendent Clifton] Frye, always to try to hang onto as 
many people and . . . to add as 
many people as possible.ﬂ There 
came a time, however, in May 1993 (after the completion of 
much of the mine™s infrastructure) when ﬁit looked like that I 
was going to be forced to reduc
e people, but from my conversa-
tions with Mr. Mooney and Mr. Frye, they got in their mind set 
that they needed X amount of people at the mines each day.ﬂ 
Amon Mahon therefore changed the workweek, reducing the 
Mahon employees™ scheduled working days from 6 days on and 
1 day off, to 6 on and 2 offŠallowing him to keep 25 percent 
of the work force home and ﬁhave flexibility in case of absentee 

or someone off.ﬂ (Tr. 2055, 2112; RML Exh. 5.)  
Overtime
. Mahon employee Stewart Vint credibly testified 
that he was required to work overtime, either by Mahon or by a 
Mingo Logan supervisor, ﬁit just
 depended on what job I was 
doing.ﬂ He recalled that when he worked overtime on the 
longwall maintenance crew, Mi
ngo Logan™s longwall mainte-
nance foreman, Alvin Jewell, told
 him he had to work overtime 
on those occasions. (Tr. 1243.) 
Also as found, Mingo Logan™s sh
ift foreman, James Allen, 
asked Mahon employee Dennis Evans to work on December 
31, 1992.  ﬁThey had to change a head drive out on the long-
wall and they needed extra workersﬂ (Tr. 817).  As further 
found, Mingo Logan™s belt foreman, Lowell Cook, began his February 22, 1994 instruction sheet to Mahon and Mingo 

Logan employees on the owl shift belt crew with the assign-
ment of overtime, stating in item 1: ﬁDue to the work load this 
week everybody will need to work one of their days off starting 
Wednesday.ﬂ 
Required Skills
. Mingo Logan not only determined the work 
to be performed by Mahon employ
ees in the mine, as its Mine 
superintendent, Clifton Frye, tes
tified, but it also determined 
their required skills (Tr. 1476). 
 MINGO LOGAN COAL CO. 95Time Off. Mahon employee Rupert Smith credibly testified, 
as found, that after working about 2 years ﬁrunning [the] parts 
bus,ﬂ answering to Mingo Logan™
s general construction coordi-
nator, David Terry, he asked Lenville Mahon if he could have a 
week™s (unpaid) vacation. Lenville Mahon ﬁsaid it™s not up to 
me, you™ve got to talk to Dave Terry.ﬂ  
Discipline. Although Amon Mahon testified that he had con-
trol over the decisions about the discipline of Mahon employees 
(Tr. 2035), Mingo Logan monitored the work and decided 
when disciplinary action must be
 taken. As an example, Mahon 
employee Jerry Canterbury credibly testified about an incident 
when he was changing batteries on a motor and the uncoupled 
rock duster started rolling. He could not stop it and the rock 
duster hit some air-lock doors. 
 Lenville Mahon called him on 
his day off and said that Mine Superintendent Clifton Frye 

ﬁwas upset over the doors getting hitﬂ and ﬁthought some disci-
plinary action needed to be ta
ken.ﬂ  Without giving Canterbury 
an opportunity to the heard, Mahon recognized Frye™s message 

as a directive and gave him a 3-day suspension.  (Tr. 768Œ769.) 
On another occasion Mingo Loga
n™s belt foreman, Lowell Cook, ﬁwas upsetﬂ and compla
ined to Amon Mahon ﬁthat we weren™t adequately performing 
our jobﬂ because two Mahon 

employees in crew leader David Massey™s belt crew had not 
adequately serviced a belt head
 that went down 2 days later. 
Although Massey ﬁdidn™t think it was a fair assessment,ﬂ a 

disciplinary letter was prepared for the employees™ files. (Tr. 
2061Œ2064, 2340Œ2341.) 
Lowell Cook™s March 4, 1994 instruction sheet to David 
Massey™s belt crew shows that
 Cook handled a disciplinary 
matter himself.  As found, Cook not only asked ﬁWho place[d] 
the rollers in the CC at Booster[?]ﬂ and stated, ﬁWhoever it was 
need to go back & do the job right.ﬂ He then added on the in-
struction sheet, ﬁI also want to talk to these people tomorrow.ﬂ 
Wage Rates
. I find that Mingo Logan 
effectually controlled 
the compensation of the Mahon employees by limiting 
Mahon™s reimbursements to $12 an hour for general laborers, 
$13 for operators and crew leaders, and $15 for foremen, fire-
bosses, and electricia
ns, plus an undisclo
sed contracting fee 
(redacted from the contract in evidence). This contracting fee 

was large enough to compensate Mahon for such employer 
expenses as workers compensati
on, but for no fringe benefits 
except ﬁlimited health insurance and minimal life insurance.ﬂ 

The fee was also large enough to permit Mahon to pay certain 
amounts above the $13 and $15 reimbursements, such as 
$15.50 for Mahon™s shift foreme
n, James Hawkins and David 
Lovejoy, on the evening and owl shifts and $16 to Mahon™s 
mine foreman, Larry Caldwell
, on the day shift. (Tr. 1051Œ
1053, 1147Œ1148, 1904Œ1906, 2036Œ2037, 2042, 2060, 2102; 

ML Exh. 3; Mahon brief at 20, 64.) 
The extent of Mingo Logan™s control over the Mahon em-
ployees™ compensation is shown 
by its limitation on the number 
of employees in classifications
 above general laborer.  As 
found, Amon Mahon admitted that three Mahon employees 
being paid $12 as general laborers at the time of the April 10 
layoffs were actually working 
in a $13 operator classification, 
but they were not promoted beca
use he ﬁjust didn™t have roomﬂ 
(in the allotted number of op
erators authorized by Mingo 
Logan). The evidence shows that the total cost to Mingo Logan for 
the Mahon contract employees was about $6 lower than the 
total cost of employees on Mingo Logan™s payroll. 
Mingo Logan paid a minimum of $18 and maximum of $19 
for its underground employees and provides them with 10 or 
more days a year vacation, 10
 holidays, medical and dental 
insurance, life insurance, attendance bonus, bereavement pay, 
retirement plan, and 401(k) pl
an (Tr. 1590Œ1591).  The average 
total labor costs for Mingo Logan employees (not supervisors) 
was over $29 an hour (Tr. 1879, 2129Œ2130).  The evidence 
does not reveal what the average would be if the supervisors 
were included.  
Mingo Logan Administrative Di
rector James Mooney calcu-
lated that in the first quarter
 of 1994, Mingo Logan paid Mahon an average amount of $23.69 an
 hour for all its employees 
and supervisors, including
 overtime (Tr. 2133).  
3. Concluding findings of joint employers 
The Board has long followed the standard set out in 
TLI, 
Inc., 271 NLRB 798 (1984), for determining joint employer 
status. There the Board held, as found in 
NLRB v. Browning-Ferris Industries, 691 F.2d 1117 (3d Cir. 1982), that ﬁwhere 

two separate entities share or 
codetermine 
those matters gov-erning the essential terms and conditions of employment
, they 
are to be considered joint employers for purposes of the Actﬂ 
(emphasis added). The Board further held, citing its decision in 
Laerco Transportation & Warehouse
, 269 NLRB 324 (1984), 
that ﬁto establish such status there must be a showing that the 

employer meaningfully affects matters relating to the employ-
ment relationship such as hiring, firing, discipline, supervision, 
and directionﬂ (emphasis added). 
Apart from other conditions of Mahon employees™ employ-
ment discussed above, I find th
at Mingo Logan meaningfully 
affected the hiring, discipline, s
upervision, and direction of the 
Mahon employees and that Ming
o Logan and Mahon were their 
joint employers.  Whether Mingo Logan also meaningfully 
affected the firing (or unlawful layoff) of Mahon™s employees 
is a separate question, discussed later. 
C. Extensive Interrogation and Threats 
1. By Mingo Logan supervisors 
Mingo Logan stated in a position 
letter on June 6, 1994, that 
it ﬁdenies each and every allegationﬂ that ﬁcertain Mingo Logan 
supervisors made statements to
 Mahon employees in violation 
of the Actﬂ (GC Exh. 42 p. 7).  At
 the trial, despite the credible 
evidence that Mingo Logan supervisors engaged in extensive 
coercive interrogation and threats of Mahon employees during 
the organizing campaign in 1994 before the April 10 layoffs, a 
number of its supervisors were prepared to support Mingo 
Logan™s position at the trial and categorically deny that this 
coercion occurred. One of them was Lowell Cook. 
Belt Foreman Lowell Cook
. Mahon crew leader David 
Massey credibly testified that Lowell Cook repeatedly interro-
gated him about whether he signed a union card (Tr. 44, 52Œ
53), asked him how many cards 
he thought were signed (Tr. 53Œ55), informed him that if they found out who signed union 
cards they would never be considered to be hired by Mingo 
Logan (Tr. 45, 55), instructed him to tell the employees work-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96ing for him on the belt crew that their jobs would be ﬁon the 
lineﬂ (laid off or fired) if the Union came in (Tr. 40), said that 
he and his workers ought to put ﬁJust Say Noﬂ stickers on their 
hats (Tr. 41), and told him they should not sign union 
authorization cards (Tr. 42).  C
ook also said Massey should not 
associate with Mingo Logan electrician Gary Amick because 

Amick ﬁwas out passing union cards around trying to get them 
signedﬂ and was going to get ﬁa lot of people in troubleﬂ and 
that if Massey did associate w
ith Amick, he ﬁcould take a 
chance of losingﬂ his job (Tr. 52, 80).  
Massey made notes on the back of some of Cook™s instruc-
tion sheets about what Cook told him.  On the February 22, 

1994 instruction sheet (Tr. 62Œ65; GC Exh. 5), for example, 
Massey wrote: ﬁTommy 
[Lowell Cook] told me to inform men 
their jobs on line if Union comes in. Put Say No stickers on.ﬂ  
On the March 29, 1994 sheet (Tr. 68Œ69; GC Exh. 7A), Massey 
wrote: ﬁTommy asked me how ma
ny I think sign[ed] cards for 
Gary Amick.  [H]e would get lot of people in Big Trouble. 
Signing cards could lose job. Mahon would be gone for good.ﬂ 
Mahon employee Dennis Hall credib
ly testified that in Feb-
ruary when he and other Mahon employees were wearing union 
stickers on their hard hats Lowell Cook walked up and said, 
ﬁBoys, I™d take them off . . . it might cause you problems and 
hurt your chances to get a jobﬂ with Mingo Logan (Tr. 424Œ
425).  Mahon employee Harold Bryant credibly testified that 
the day after he stopped wear
ing the union sticker, Lowell 
Cook told him, ﬁI see you took your sticker off your hat.ﬂ Cook 

added that ﬁthere is no way with 
that sticker on [Bryant™s] hatﬂ 
that he would get a job with 
Mingo Logan. (Tr. 336, 339Œ341.) 
Mahon employee Dennis Evans cred
ibly testified that after 
he signed his union card on February 6 Lowell Cook told him 
and Mingo Logan crew leader Johnnie Gower that if the Union 
goes in Mahon ﬁwould go off the hill immediatelyﬂ and ﬁit was 
possible that they would go to Sharkey Hollow and reset up a 
new portalﬂ (Tr. 489Œ490).  Simila
rly, Mingo Logan electrician 
Gary Amick credibly testified that around April 1 Lowell Cook 
told him that ﬁbefore they would allow the Union to come in 
they would shut [the mine] 
down and reopen another portal 
around the hill and hire new 
employeesﬂ (Tr. 263Œ264, 272). 
When called as a defense witness, Lowell Cook followed his 
pattern of testifying whatever mi
ght help his employer™s cause 
and denied virtually all of this
 credited testimony, although he 
did admit report seeing the union
 decals on three employees™ 
caps (Tr. 1740Œ1753).  Having found that Cook by his de-
meanor on the stand appeared to be a most untrustworthy wit-
ness, I discredit his 
denials and find that Cook engaged in coer-
cive conduct, violating Section 8(a)(1) of the Act, by  
 (a) His repeated interrogations
 of David Massey about his 
and other Mahon employees™ signing union cards. 
(b) His threat to Dennis Evans that if the Union comes in, 
Mingo Logan would immediat
ely remove Mahon from the 
mine and possibly open a new portal at Sharkey Hollow. 
(c) His threat to Ga
ry Amick that Mingo Logan would shut 
the mine down and reopen anothe
r portal with new employees. 
(d) His informing Massey that if Mingo Logan found out 
who signed union cards, they would never be considered to be 
hired by Mingo Logan. 
(e) His instructing Massey to tell the belt crew employees 
that their jobs would be ﬁon 
the lineﬂ if the Union came in. 
(f) His informing Massey that he and his crew members 
should put antiunion ﬁJust Say Noﬂ 
stickers on their hard hats. 
(g) His informing Massey that the employees should not sign 
union authorization cards. 
(h) His informing Massey that he should not associate with a 
Mingo Logan employee who wa
s passing around union cards 
and take a chance of losing his job. 
(i) His threatening employees w
earing union stickers on their 
hard hats with unspecified reprisals and loss of chances for 
permanent jobs with Mingo Logan. 
General Mine Foreman Harrison Blankenship.
 Mahon em-
ployee Rupert Smith credibly te
stified that after he signed a card on February 7 Harrison Blankenship approached and said 
ﬁhe heard that I had signed a union card,ﬂ that ﬁI better watch 
my guard,ﬂ that ﬁthe only peopl
e that would benefit [from the 
Union] would be the older guys there,ﬂ and that ﬁif it went un-

ion that Ashland Oil would shut it down . . . and open up an-
other portalŠ[at] Starkey or Shar
key, or whatever the name of 
it is.ﬂ  (Tr. 550Œ554, 558Œ560, 565Œ568).  
Blankenship, who gave much 
evasive and contradictory tes-
timony about his knowledge of the organizing campaign in the 
mine (Tr. 1981Œ1984), categorically
 denied that ﬁany such 
conversationﬂ took place (1968Œ1970). I discredit the denial 
and find, as alleged, that he th
reatened mine closure, violating 
Section 8(a)(1). 
General Construction Coordinator David Terry
.  Mahon 
employee Truman Cameron credibly testified that in March, 
David Terry came up and asked 
whether he would work nonun-
ion if Mingo Logan gave him a job and then asked why he sup-
ported the Union (Tr. 513Œ514).  
As discussed later, Terry 
claimed that no, ﬁI was not awareﬂ that an organizing campaign 
was going on, although he later admitted he had heard about an 
organizing attempt and that he was wearing a ﬁJust Say Noﬂ 
sticker on his hard hat (Tr. 1700, 1702).  He categorically de-
nied that the conversation occurred (Tr. 1677Œ1678).  I dis-
credit the denial and find, as alleged, that Terry coercively in-
terrogated Truman Cameron, violating Section 8(a)(1). 
Shift Foreman Carlos Porter, Assistant Shift Foreman 
Charles McDaniel, and Construction/Relief Foreman Donald 
Sparkman.  Mahon employee Stewart Vint credibly testified 
that these three Mingo Logan 
supervisors interrogated him about the Union.  Both Carlos Porter and Donald Sparkman 
asked him who had signed union cards and who the union lead-
ers were.  When Vint answered he did not know, each of them 
said that if Vint found out anything to let him know.  (Tr. 176Œ
177, 186Œ187, 213Œ215; RML Exh. 1 p. 1.)  Porter™s assistant 
Charles McDaniel asked Vint 
if he knew who were involved 
and who were signing union cards, 
then warned that ﬁif you get 
involved you better watch your back because it will mean your 
jobﬂ (Tr. 182Œ183; RML Exh. 1 p. 2).  
Two other Mahon employees credibly testified about Spark-
man™s coercive conduct.  Ralph Jarrell testified that Sparkman 
told him that ﬁif they find out you sign union cards you™re go-
ing to be goneﬂ and also that ﬁthey [knew] some of the people 
had signed union cards, and they were in troubleﬂ (Tr. 295Œ
296).  Glen Payne credibly testified that on March 22 just after 
 MINGO LOGAN COAL CO. 97he handed back his union card
 to Mingo Logan electrician 
Robert Weaver, who witnessed his signature, Sparkman called 
him over and said ﬁyou better stay away from that guy 
[Weaver], he™s trouble, he™ll get you in troubleﬂ (Tr. 595Œ597). 
All three supervisors (Porter, McDaniel, and Sparkman) 
categorically denied engaging 
in this conduct, relying on 6 
hours of TIPS training they received a year earlier in January 

1993, given by Mingo Logan Tria
l Counsel Forrest Roles and 
by Mahon Trial Counsel George Oliver (then in Roles™ law 
firm) (Tr. 1163Œ1165, 1336, 1338, 1340Œ1341, 1347Œ1356, 
1570, 1637Œ1638, 1712, 2002Œ2003). 
Although the well-known TIPS training (no Threats, Interro-
gation, Promises, or Spying) is designed to assist an employer 
in opposing union organization by providing do™s and don™ts of 
the labor law, Mingo Logan™s mi
ne superintendent, Clifton 
Frye, claimed, ﬁI don™t remember if it had anything [to do] with 
the Company being organizedﬂ (Tr. 1572).  
To the contrary, Charles McDaniel testified that it was train-
ing ﬁabout what you can and cannot talk about with employees 
if there™s an organizing drive [emphasis added]ﬂ (Tr. 1165)
. McDaniel claimed, however, that 
he was absolutely sure ﬁthere 
was nothing [said] about keeping the Union outﬂ (Tr. 1176Œ
1177), and Carlos Porter claimed ﬁNot that I can recallﬂ was 
there any discussion about how to keep the Union out (Tr. 

1659). To the contrary, Sparkman
 admitted that Mingo Logan 
ﬁwanted to remain union freeﬂ and that the TIPS training was to 
put you in ﬁthe best position possibleﬂ to do so (Tr. 1355).  
The TIPS training was not repeated in 1994 when the union 
organizing campaign began. In li
ght of the obviously coordi-
nated conduct of these three Mingo Logan supervisors during 
the union organizing campaign in interrogating and threatening 
the employees, I infer that Mi
ngo Logan provided the necessary 
signal for themŠas well as Lowell Cook, Harrison 

Blankenship, and David TerryŠt
o ignore the previous TIPS 
training, enabling it to identify the union leaders and card sign-

ers and to undercut the organizing effort. 
I discredit the denials and find 
as allegedŠin addition to the 
coercive conduct by Lowell Cook,
 Harrison Blankenship, and 
David TerryŠthat Carlos Porter, Charles McDaniel, and Don-
ald Sparkman coercively interrogated Stewart Vint, that 
McDaniel implied that if Vint signed a union card he would be 
terminated, that Sparkman threatened Ralph Jarrell with dis-

charge if he signed a union card, and that Sparkman threatened 
Glen Payne with unspecified reprisals if he associated with 
Robert Weaver, violat
ing Section 8(a)(1). 
2. By Mahon Supervisors Caldwell and Hawkins 
Mine Foreman Larry Caldwell
. In February when Mahon 
employees were signing union author
ization cards, four of them 
began wearing union stickers on their hard hats. They were 
Harold Bryant, Truman Camer
on, Dennis Hall, and Joseph 
Turner. Larry Caldwell saw them on the man trip one day be-
fore they entered the mine. (Tr. 227, 229.) 
As Turner recalled, Caldwell told them ﬁit could cause us to 
lose our jobs for wearing those stickers.ﬂ (Tr. 227, 229Œ230.) 
Bryant recalled that Caldwell said that ﬁwe shouldn™t have put 
those stickers on our hat,ﬂ th
at ﬁMahon didn™t have nothing to 
do with the Union and that it could cost all of us . . . our jobsﬂ 
(Tr. 333Œ334, 344). Cameron testified, ﬁI can™t remember his 
exact words,ﬂ but Caldwell ﬁtol
d us that we shouldn™t have them stickers on our hats like th
at because it could jeopardizeﬂ 
our jobs (Tr. 512Œ513). They appeared to be giving their best 
recollections of what happened. 
Caldwell admitted expressing 
his opinion that the stickers 
were inappropriate because the battle was between Mingo 
Logan and the Union, but categorical
ly denied that he told them 
ﬁthey could lose their jobs wear
ing those stickers.ﬂ I discredit 
his denial and find that Caldwell™s
 threat that the union stickers 
could cost them their jobs was coercive and violated 8(a)(1). 
Mahon employee Ralph Jarrell cred
ibly testified that Cald-
well told him and another employ
ee that they had union stick-
ers on their cars and that ﬁwe ha
ve to remove those stickersﬂ and ﬁif we was in any union acti
vities . . . we could be goneﬂ 
(Tr. 288Œ289, 306). Caldwell categorically denied that such a 

conversation occurred (Tr. 2220Œ2221).  Regarding his 
credibility, Caldwell first claimed, ﬁI don™t knowﬂ whether the 
ﬁJust Say Noﬂ sticker on his hard hat meant to just say no to the 
Union. He later testified that he assumed it did, but claimed that 
he had it on his hat because ﬁIt was a pretty sticker.ﬂ  (Tr. 
2225Œ2227.)  I discredit his denials 
of the conversation and find 
as alleged that he told employees
 to remove union stickers from 
their vehicles and threatened them with discharge if they en-
gaged in union activity, vi
olating Section 8(a)(1). 
Shift Foreman James Hawkins
. Mahon employee James Os-
borne credibly testified that before he signed a union card on 
February 16, James Hawkins to
ld him ﬁwhoever signed a card 
would be goneﬂ (Tr. 526, 533Œ534).  I discredit Hawkins™ cate-
gorical denial and find that the 
threat that Osborne would be 
discharged if he signed a union 
card was coercive and violated 
Section 8(a)(1). 
Mahon employee Michael Dillon cr
edibly testified that about 
3 or 4 days before his April 10 layoff, Hawkins asked him ﬁif I 

had signed one of the cards.ﬂ Dill
on admitted he had.  (Tr. 383, 
388Œ389, 393.)  Hawkins categorically
 denied that this conver-
sation ever took place (Tr. 2169, 2173Œ2174).  I discredit the 

denial and find that in the c
ontext of Dillon™s summary layoff 
on April 10, the interrogation tended to be coercive and vio-
lated Section 8(a)(1). 
3. By Mahon Supervisor Danny Colegrove 
a. Motivation for April 10 layoffs revealed 
Danny ColegroveŠwhom both Mingo Logan and Mahon 
admitted in their February 1995 answers was an ﬁAssistant 
Foreman,ﬂ as discussed belowŠwas also a fireboss during the 
union organizing campaign before the April 10, 1994 layoffs. 
Mahon employee Stewart Vint stated in his April 28, 1994 
pretrial affidavit, which 
Mingo LoganŠjoined by MahonŠ
introduced as an Mingo Logan exhibit (RML Exh. 1 p. 2, pars. 
3 & 4; Tr. 213, 215):  
 Danny Colegrove works for Mahon. He firebosses for 
Mingo Logan and signs the books and also act[s] as a 
foreman of [the Mahon employees] a lot. He is the guy 
they send out to gather in
formation on employees. He 
go[es] all over listening to what was going on and then re-
port[s] back. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98Sometime in March, I had a conversation with Cole-
grove about the Union. . . . When Danny goes and tells the 
company what™s going on, he 
gets information to take 
back to us. 
As an acting foreman and fireboss he spends a 
lot of time in the office with the supervisors
. [Emphasis 
added.] 
 Based on what occurred in the Mahon office, Colegrove re-
vealed to two employees, Stewart Vint and Glen Payne, infor-

mation regarding the motivation for the April 10 layoffs. 
Stewart Vint credibly testifie
d about a conversation that be-
gan with Danny Colegrove asking 
him, ﬁdid I feel like that 
there was a real threat of the Union coming in.ﬂ  (As Vint re-
membered when giving his affidavit on April 28, 1994, this 
conversation was sometime in Marc
h, not in February.)  Then 
(Tr. 183Œ185):  
 Danny said, well . . . I came back from a 
meeting with Amon 
Mahon
 and he said we™re going to 
take 20 guys or so 
and 
we™re going to 
lay them off, or fire them, and make them an 
example 
to everybody else. He said those guys that [have] the 
stickers on their hats on the day shift they™re 
definitely gone
.ﬂ   . . . . 
 Q. Do you recall wh
ether he said how they were going 
to select the 20 guys? 
A. Well, he told me that it . . . would be the 20 guys 
that were the 
oldest men there that was involved in the un-
ion activity
.  [Emphasis added.] 
 Vint further recalled when givi
ng his affidavit that Colegrove 
also said the employees would be
 laid off ﬁjust as soon as we 
find out who has signed those cardsﬂ 
(RML Exh. 1 p. 2, par. 4). 
Glen Payne credibly testified that ﬁbetween two days and a 
week before I got laid off, 
in the presence of Jim Auxier (a 
Mahon foreman who did not testify)
, Colegrove came up on his 
motor and told Payne (Tr. 600Œ603; GC Exh. 37): 
 He said, ﬁwell, we™re going over the names and there™s 
going to be a layoff
ﬂ and I said ﬁwho™s going over the names,ﬂ and 
he said, ﬁ
Dave Terry 
[Mingo Logan™s general construction 
coordinator] is coming down to the Mahon Office and him 
and Lynn 
[Lenville Mahon] are 
going over the names, list, 
page by page
,ﬂ and he said, ﬁ
I think I™ve got them straight-
ened out for you
, but you better watch w
ho you™re talking to.ﬂ 
[Emphasis added.] 
 Colegrove testified that he did 
not recall asking Vint if he 
thought there was a real threat of the Union coming in, but 
otherwise categorically denied both of these conversations (Tr. 
2279Œ2280, 2283Œ2284).  I discredit his denials.  While testify-
ing, he appeared eager to fabricate any testimony that would 
help his employer™s cause. 
I find that Colegrove™s statements to Stewart Vint that Amon 
Mahon was threatening the layoff of 20 or so of the oldest em-
ployees involved in union activity 
as an example to the other 
employees and threatening that
 employees wearing union stick-
ers on their hats ﬁwere definitely gone,ﬂ as well as Colegrove™s 
interrogation of Vint in this cont
ext, were coercive and violated 
Section 8(a)(1).  
I also find that Colegrove™s statement to Glen Payne that 
Mingo Logan™s coordinator, Davi
d Terry, and Lenville Mahon 
were going over a list of name
s of Mahon employees for a lay-
offŠparticularly in the context of his statement, ﬁI think I™ve 
got them straightened out for yo
uﬂ (referring to his belief that 
Payne had not signed a union card)Šand Colegrove™s warning 

that ﬁyou better watch who you™re talking toﬂ (referring to un-
ion supporters), were a coercive
 threat and warning and vio-lated Section 8(a)(1). 
b. Colegrove™s other interrogations and threats 
About a week after Colegrove revealed Amon Mahon™s 
threats, as Steward Vint credibly testified, Colegrove ﬁasked 
me had I signed a card.ﬂ  When Vint told him no, Colegrove 
ﬁopened up my lunch bucket.ﬂ Vi
nt asked him what he was doing, and Colegrove answered, ﬁI™m looking to see if you 
have any union cards.ﬂ  (Tr. 185
Œ186.)  Vint first recalled at the 
trial that this happened in February, but after reviewing his 
April 28 affidavit, he credibly testified that his recollection was 
refreshed and ﬁit was in 
March.ﬂ  (Tr. 207Œ209, 213Œ214.) 
Mahon employee Ralph Jarrell credib
ly testified that after he 
signed a union card he commented
 to Colegrove that ﬁit looks 
like it™s going to get a little rough.ﬂ  Colegrove responded that 
ﬁwell, anybody that has signed a union card . . . is going to be 
in trouble.ﬂ  Colegrove added, ﬁI like you Ralphﬂ and ﬁI™d like 
to see you stay here. You™re a good worker,ﬂ but ﬁif you sign a 
union card [be aware that] there 
is going to be a bunch leave here.ﬂ  (Tr. 296Œ297.) 
Mahon employee Albert Bonds cred
ibly testified, ﬁI can re-
call Danny Colegrove talking in the bath house and telling 
some younger guys, and just in general to everybody that if you 
signed a union card you was crazy, and you probably would get 
your hind end in trouble then if they found outﬂ (Tr. 313). 
Mahon employee Dennis Hall credib
ly testified that less than 
a week before he was laid off (on April 10) Colegrove ﬁjust 
asked me did I signﬂ a union card
.  Hall answered, ﬁYes, I did, 
Danny,ﬂ because he had known Colegrove since they grew up 
together, ﬁand the next thing I kn
ow we was all laid off.ﬂ  Hall 
ﬁfigured [Colegrove] was just going around trying to see who 

had signedﬂ a union card.  (Tr. 422.) 
Colegrove either claimed he di
d not remember (if asked) or 
categorically denied these inte
rrogations and threats (Tr. 2281, 
2284Œ2287). I discredit his denials. I find that his interrogation 

of Stewart Vint and his looking into Vint™s lunch bucket for 
union cards, his statements to Ralph Jarrell that anybody who 
signed a union card is going to be in trouble and ﬁthere is going 
to be a bunch leave hereﬂ (for signing union cards), his state-
ment to Mahon employees in the bath house and overheard by 
Albert Bonds that anybody signing a union was crazy and 
probably would get their hind end in trouble if found out, and 
his interrogation of Dennis Hall about signing a union card 
were coercive and violated Section 8(a)(1). 
c. Shifting positions 
on supervisory status 
On the second and fourth days 
of the trial (January 22 and 
24, 1997), Mahon employees Stewart Vint and Glen Payne 

gave the credited testimony 
that would tend to belie Mingo 
Logan™s defense that the April 10 layoff of 18 Mahon employ-
 MINGO LOGAN COAL CO. 99ees was not ﬁdesigned to thwart
 the [Union™s] organizing cam-
paign.ﬂ  As found, Colegrove revealed to Vint that Amon Mahon said 
20 or so of the oldest Mahon employees involved in the union 
activity were going to be laid off to make an example to every-
body else and those wearing uni
on stickers on their hats were 
ﬁdefinitely gone.ﬂ  He later reveal
ed to Payne a few days before 
the layoffs that Mingo Logan™s c
oordinator, David Terry, and 

Lenville Mahon were in the Mahon office, ﬁgoing over the 
names, list [of Mahon employees], page by pageﬂ for a layoff 
and indicated to Payne that Mingo Logan and Mahon were 
selecting employees based on th
eir union support by saying: ﬁI 
think I™ve got them straightened out for you [referring to Cole-
grove™s belief that Payne had not signed a union card], but you 
better watch who you™re talking to [referring to union support-
ers].ﬂ 
Evidently realizing the possibl
e impact of this testimony on 
their defenses, both Mingo Loga
n and Mahon (by Trial Counsel 
Forrest Roles and George Oliver) prepared amended answers 

(after the 1-month adjournment of the trial on January 24) to 
shift their positions and deny that Colegrove was a supervisor 
at material times.  
Mingo Logan falsely represents in
 its brief (at 56), signed by 
Counsel Roles, that its ﬁanswer had consistently denied [Cole-
grove™s] supervisory status.ﬂ  
To the contrary, Mingo Logan™s 
first answer (GC Exh. 1p) admitted paragraph 7 of the February 10, 1995 consolidated 
complaint (GC Exh. 1m), which alleged that ﬁAssistant Fore-
manﬂ Danny Colegrove was a Section 2(11) supervisor of the 
Respondents at ﬁall material time
s.ﬂ  This February 22, 1995 
answer was signed by Larry Rothman, an attorney in Roles™ 

law firm, Smith, Heenan & Althen. Mahon™s February 21, 1995 
answer (GC Exh. 10), filed by Attorney Shawn George, also 
admitted Colegrove™s ﬁAssistant Foremanﬂ position. 
That February 10, 1995 complaint (GC Exh. 1m) alleged in 
paragraph 8(f) that about ﬁlate March or early April 1994,ﬂ 
Colegrove ﬁInterrogated empl
oyees about their union activi-
tiesﬂ and ﬁThreatened that Res
pondents would lay off about 20 
employees as a result of their sympathies and activities.ﬂ  His 

supervisory status was relevant
 to those alleged violations. 
The August 21, 1996 amended complaint (GC Exh. 1LL)Š
issued after the Board™s August 13, 1996 Order finding that 
Mingo Logan and Mahon were joint employers (GC Exh. 
1vv)Šagain alleged that Mahon™
s ﬁAssistant Foremanﬂ Cole-grove was a statutory supervis
or of the Respondents. Mingo 
Logan™s September 5, 1996 answer (GC Exh. 1nn), signed by 
Roles, denied that Colegrove was a Mingo Logan supervisor 
and denied Colegrove™s alleged 
interrogation and threat, but did 
not specifically deny that Colegrove was a Mahon supervisor. 
The January 28, 1997 second am
ended complaint (Tr. 387; GC Exh. 1zz) again alleged 
Mahon™s ﬁAssistant Foremanﬂ 
Colegrove was a supervisor. This time, in its February 3, 1997 
prepared answer (GC Exh. 1aaa), signed by Roles, Mingo 
Logan shifted its previous position
 taken in February 1995. 
Mingo Logan specifically denied 
that ﬁDanny Colegrove was 
employed as an assistant shift foreman for Mahon Enterprises 
at the material times.ﬂ Mahon™s February 5, 1997 prepared 
answer (GC Exh. 1bbb), signed by Oliver (now with another 
law firm, Smith, Helms, Mulliss & Moore), made an identical 
denial. At the resumed trial on February 24, 1997, there was no con-
tention that Mingo Logan™s Fe
bruary 22, 1995 answer (signed 
by Rothman), admitting Colegrove™s supervisory status, was 
filed without Mingo Logan™s knowledge and consent.  Instead, 
Roles represented (Tr. 679), ﬁWe did not know what [Cole-
grove™s] status was . . . in the matter alleged hereﬂ when ﬁwe 
stipulated that he was a supervis
orﬂ at the June 1994 hearing in 
the representation case (GC Exh. 31, Board Exh. 3, R; Tr. 4, 17, 
191.  Roles further represented (Tr. 679) that he personally 
ﬁlearned from Mr. Oliver during the hearing of this case [in the 
first week of trial on January 21Œ24, 1997] what the circum-
stances were as to [Colegrove™s
] position.ﬂ This was apparently 
when Mahon shifted its position on Colegrove™s status after 
employees Vint and Payne testified. 
I find that regardless of Roles™ personal knowledge of Cole-
grove™s supervisory status,  
Mingo Logan did admit in its first answer (contrary to its 
brief signed by Roles) that Cole
grove was a supervisor at ﬁall material times.ﬂ  
Oliver does not contend that
 Mahon™s February 21, 1995 an-
swer (signed by Shawn George), admitting Colegrove™s ﬁAssis-

tant Foremanﬂ position, was 
filed without Mahon™s knowledge 
and consent. Instead, Oliver re
presented (Tr. 658) that Shawn 
George ﬁis not a labor lawyer 
. . . not understanding and realiz-ing the scope of supervisory status.ﬂ  
This contention is not persua
sive.  The February 10, 1995 
complaint alleged that ﬁAbout late March or early April 1994,ﬂ 
Mahon ﬁby Danny Colegrove,ﬂ an ﬁAssistant Foremanﬂ and 
Section 2(11) supervisor, unla
wfully interrogated employees 
and threatened to lay off 20 of
 them. Mahon, which employed 
Colegrove, was of course aware of his status at the alleged 
time. If Colegrove had not been 
acting on its behalf as a super-
visor, Mahon undoubtedly would ha
ve denied his supervisory 
status, instead of admitting in its February 21, 1995 answer in 
this proceeding that as allege
d, Colegrove was an ﬁAssistant 
Foreman.ﬂ 
Mingo Logan and Mahon were not permitted to belatedly 
amend their answers under these circumstances (Tr. 676, 686Œ

687).  As it requested, however, Mahon was permitted (sup-
plementing an earlier narrative offer of proof, Tr. 2090Œ2091) 
to make an offer of proof by questions and answers for a full 
record of its position on Colegrove™s supervisory status in 1994 
before the April 10 layoffs (Tr. 2253Œ2254). Colegrove then 
testified at length regarding his 
status, on both direct and cross-
examination, giving me the opportunity to further observe his 
demeanor on the stand and eval
uate his credibility (Tr. 2255Œ
2273). d. Colegrove™s conflicting testimony 
(1) His first version 
In the representation case he
aring, at which Mingo Logan 
and the other parties stipulated
 that Danny Colegrove was the 
ﬁ2nd Shift Assistant Foremanﬂ (G
C Exh. 39, Board Exh. 3, R-
Tr. 191), Colegrove testified on June 9, 1994, that he was then 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100a fireboss and ﬁfill-in mine foremanﬂ on the evening shift (R-
Tr. 639, 641). 
When questioned by the hearing officer about the term, ﬁas-
sistant mine foreman,ﬂ Colegrove testified that he held that job 
on the evening shift 2 days a week, reporting to Mahon Fore-
man James Hawkins or Larry Caldwell (R-Tr. 649Œ650).  He 
also testified that an assistant foreman would fill in for the 
foreman in the foreman™s absence,
 or the foreman and assistant 
foreman might work on different jobs, but that there is no dif-
ference in ﬁwhat they™re doing with the menﬂ (R-Tr. 650Œ651).  
Earlier when asked on direct examination if he has worked 
on the evening shift at sometime in his 3 years working for 
Mahon at the mine, he answered yes, that he has been a crew 
leader and a mine foreman. He further testified (R-Tr. 641): 
 Q. And approximately how long did you work on the 
evening shift as a 
crew leader and a mine foreman
? A. I™d have to go back and take a look at that. I™d say 
it may be 6Œ8 months
, something like that. [Emphasis 
added.] 
 Colegrove then testified that ﬁin that capacity,ﬂ he worked as 
crew leader on part of the longwall. He testified that he ﬁmade 
the decisions [on] how that wo
rk specifically would be done,ﬂ 
and ﬁduring the time that [he was] foreman or crew chief,ﬂ he 
did not know of any Mingo Logan supervisors instructing the 
Mahon employees. He described 
what ﬁthe Mahon employees 
did under [his] 
supervision [emphasis added],ﬂ both on long-
wall maintenance 
and on longwall setup
, and testified that he 
was paid at a higher rate than
 the other Mahon employees be-
cause ﬁI was the boss.ﬂ (R-Tr. 641Œ648.) 
(2) Intervening admissions and evidence 
Before Colegrove next testifie
d nearly 3 years later on March 
6, 1997, the last day of the trial,
 there had been repeated admis-sions regarding his supervisory st
atus before the April 10, 1994 
layoffs and also evidence that he was recognized as a Mahon 
supervisor both by Mingo Logan and by Mahon employees. 
As found, the February 10, 1995 complaint in this proceed-
ing had alleged that ﬁAssistant 
Foremanﬂ Danny Colegrove was 
a Section 2(11) supervisor at ﬁa
ll material times.ﬂ In their an-
swers both Mingo Logan and Mahon admitted that he was an 
ﬁAssistant Foremanﬂ and Mingo Logan admitted the entire 
allegation, that Colegrove was a 
statutory supervisor at ﬁall 
material times.ﬂ 
Also on February 24, 1997, when Mahon was arguing that it 
was entitled to change its position and deny that ﬁDanny Cole-

grove was employed as an assistant shift foreman for Mahon 
Enterprises at the material ti
meﬂ (in 1994 before the April 10 
layoffs), it admitted that Colegrove had been a supervisor for 6 
or 8 months. Speaking through Trial Counsel George Oliver (who ﬁcame 
into [this] case very late,ﬂ not ﬁuntil about the end of December 
[1993],ﬂ Tr. 667), Mahon contended that when Colegrove testi-
fied in June 1994, that he had been a crew leader and mine 
foreman maybe 6 or 8 months on the evening shift, that did not 
mean 6 or 8 months immediately before June 1994. It con-
tended that Colegrove™s testimon
y ﬁsimply goes to his status 
while he was employed for Ma
hon over a 3-year periodﬂ while 
he was on the evening shift and therefore, Colegrove had not 
admitted that he had been a crew leader and mine foreman from 
January to April 10, 1994, when he
 was on the owl shift. (Tr. 
681Œ686.) Thus, Mahon was acknowledging that Colegrove had admit-
ted being a ﬁcrew leader and 
mine foremanﬂ on the evening 
shift in the 3-year period before 1994. 
Three days later at the trial,
 on February 27, 1997, a Mingo 
Logan supervisor gave obviously
 damaging testimony to Mingo 
Logan™s and Mahon™s defense, although ignored in both of their 
briefs. Construction/Relief Foreman Donald Sparkman (upon questioning by Oliver) admitted that Colegrove was one of four 
Mahon foremen that he recalled were foremen since Sparkman 
became a foreman in 1992 ﬁup to January ™94ﬂ and that he re-
called Colegrove being one of three Mahon supervisors (along 
with Mine Foreman Larry Caldwell and Shift Foreman James 
Hawkins) ﬁthat were employed
 by Mahon from January of ™94 
through April of ™94ﬂ (Tr. 1343Œ1344). 
This testimony tends to corroborate the evidence of Mahon 
employee Stewart Vint in his April 28, 1994 pretrial affidavit, 
which Mingo LoganŠjoined by MahonŠintroduced as a 
Mingo Logan exhibit (RML Exh. 
1 p. 2, pars. 3Œ4; Tr. 213, 
215). Referring to Colegrove™s status in the first quarter of 
1994, when Colegrove was working on the owl shift, Vint stated in the affidavit that 
Colegrove ﬁfirebosses for Mingo 
Logan,ﬂ acts ﬁas a foreman of [the Mahon employees] a lot,ﬂ 
and ﬁAs an acting foreman and fi
reboss he spends a lot of time in the office with the supervisors.ﬂ  
When asked on cross-examination (by Oliver) about the 
statement in his affidavit that
 Colegrove ﬁfirebosses,ﬂ Vint credibly testified that he did not
 know that particular night that 
Colegrove was going to fireboss, because he firebossed ﬁat 

certain timesﬂ and ﬁhe didn™tﬂ
 at other times (Tr. 204). 
Sparkman™s testimony also 
tends to corroborate Mahon em-
ployee Ralph Jarrell™s credited testimony that ﬁthe last of Feb-
ruary, first of Marchﬂ (1994), when Colegrove told him that 
ﬁanybody that has signed a union card . . . is going to be in 
trouble,ﬂ Colegrove was a fore
man (Tr. 296Œ297).  On cross-
examination by Oliver, Jarrell credibly testified that he knew 

Colegrove was a foreman becaus
e ﬁhe had told us he was a foreman,ﬂ although Jarrell could 
not remember when (Tr. 308Œ309). Thus, when Colegrove was call
ed to testify on March 6, 
1997, the last day of the trial, there was evidence (a) that Mingo 
Logan recognized him as a foreman both before and after Janu-
ary 1994, (b) that Mahon employ
ees recognized him as a fore-
man after January 1994, and (c
) that Mahon had acknowledged 
at the trial on February 24, 1997, that Colegrove admitted in his 
testimony in the representation case that he had been a ﬁcrew 
leader and mine foremanﬂ on the evening shift maybe 6 or 8 
months in the 3-year period before January 1994. 
Meanwhile on March 5, the day before Colegrove testified, 
Mahon made a narrative offer of proof that Amon Mahon 
would testify that between Janua
ry 1 and April 10, 1994, Cole-
grove was a fireboss and was 
not a supervisor (Tr. 2090Œ2091). 
 MINGO LOGAN COAL CO. 101(3) Colegrove™s fabricated version 
As found, Colegrove testified in 1994 in the representation 
case that in his 3 years working for Mahon at the mine, he had 
been a ﬁcrew leader and mine foremanﬂ on the evening shift for 
maybe 6 or 8 months, with Mahon employees working under 
his supervision. Yet, on March 6,
 1997, he categorically denied 
on direct examination that before the end of 1993 he had ever 

served ﬁin any capacity as a supervisor for Mahonﬂ (Tr. 2252).  
When questioned about his previous testimony, he testified 
that the 6 or 8 months was ﬁon the second shift doing mainte-
nance at one time on the longwall, that was the down shift 
onceﬂ (Tr. 2261). He next claimed that when he testified in 
1994, he meant that he had served as a crew leader on the 
longwall ﬁaround 6 months, something like that,ﬂ and that he 
had been a mine foreman ﬁnot lo
nger than that 2 months,ﬂ start-
ing on April 11 (Tr. 2262).  
When asked if his previous te
stimony was wrong that he had 
been working as a crew leader and mine foreman for 6 to 8 
months, he answered: ﬁNo, sir. What I meant by that was while 
I was on the longwall there on second shift, yes, I was a crew 
leader,ﬂ and ﬁNo, sir,ﬂ he was 
not denying ﬁand a mine fore-
man.ﬂ (Tr. 2262Œ2263). 
Colegrove then contradicted this admission and returned to 
his original testimony on direct 
examination. When asked if he 
had been a crew leader and mine foreman for 6 or 8 weeks 
when he testified on June 9, 1994, he answered, ﬁYes, sir,ﬂ but 
added, ﬁNot both at the same 
time though. When I was a crew 
leader on longwall, I wasn™t a mi
ne foreman, but up to the time 
that I testified there, from April up to June, I was filling in as a 

foreman.ﬂ  (Tr. 2263Œ2264.) He a
ppeared determined to sup-
port the Company™s position. 
He also testified that he left
 the longwall about May or June 
1993 when ﬁeverybody came off the longwall from Mahon,ﬂ 
and never performed ﬁany other maintenance type work on the 
longwall after that.ﬂ  Then, contrary to his June 1994 testimony 
that he was crew leader also over longwall setup (the work 
Dennis Evans was assigned after being taken off the longwall 
maintenance work, Tr. 832Œ837).  Colegrove claimed that after 
leaving longwall maintenance around May or June 1993, he 
started firebossing until the end of 1993 (Tr. 2251). 
He claimed that he worked between January and April 10, 
1994, on the owl shift only as a fireboss, with no supervisory 
responsibilities. He also claimed that on April 11, 1994, when 
he rotated to the evening shift, he first filled in as a foreman 2 
days a weekŠon the weekends, in the absence of ﬁthe boss,ﬂ or 
on his days off.  (Tr. 2255, 2258.) 
e. Concluding findings on supervisory status 
Thus, contrary to the admissions and the credited evidence, 
Mahon produced testimony by Colegrove at the trial that Cole-

grove had never served as a Mahon supervisor before the end of 
1993 and that from May or June 1993, until he testified in the 
representation case in June 1994, 
he never filled in as a fore-
man until April 11, 1994, the day after the layoffs.  
As indicated, Colegrove appeared on the stand to be eager to 
fabricate any testimony that woul
d help his employer™s cause. I 
discredit this testimony. 
After weighing all the evidence, including Colegrove™s con-
flicting testimony, I find as first admitted by Mingo Logan in 
this proceeding that at ﬁall ma
terial timesﬂ (from January until 
April 10, 1994) Danny Colegrove was a statutory supervisor.  I 
reject the contrary contention of Amon Mahon, who gave much 
discredit testimony in
 this proceeding.  
D. Mingo Logan™s Role in April 10 Layoffs 
1. Reduced Mingo Logan working hours 
As found, Mahon was providing
 Mingo Logan as contract 
labor many skilled, experienced
 union miners at a saving of 
about $6 an hour in labor costs. The Mahon employees were 
performing a large amount of outby (nonproduction construc-
tion and support) work, much of which would be necessary for 
the life of this mine as well as
 the life of another mine on a 
lower levelŠeven though Amon Mahon claimed they were 

doing ﬁtemporaryﬂ work, which he
 defined as ﬁanything less 
than permanentﬂ (Tr. 2108). 
While utilizing the services of these contract employees, 
Mingo Logan was expanding its own work force of nonunion 
employees. It hired a large num
ber of the Mahon employees 
after screening them on the job. Besides the four Mahon super-visors it hired in 1992 (Jim Allen, David Terry, Charles 
McDaniel, and Henry Shaffer), Mingo Logan hired a total of 41 
Mahon employees from April 16,
 1992, until February 22, 
1994, when it hired employee Richard Curry during the orga-

nizing campaign.  (Tr. 1455Œ1456; GC Exh. 34 pp. 1Œ3.) 
As illustrated by Coordinator David Terry™s interrogation of 
employee Truman Cameron in 
March, Mingo Logan was seek-
ing nonunion employees.  As 
found, Terry asked Cameron 
whether he would work nonunion
 if Mingo Logan gave him a 
job. Meanwhile, Mahon had a large turnover of employees work-
ing for its lower wages and benefits. As Amon Mahon admit-
ted, Mingo Logan continually urged him ﬁalways to try to hang 
onto as many people and . . . to add as many people as possi-
ble.ﬂ Mahon continued adding new employees to its work 
force, 80 percent or more of whom were union miners.  (Tr. 
548, 1076, 2055, 2112.) 
In October 1993, with its own work force expanded and with 
a continuing large number of Mahon employees working in the 
mine, Mingo Logan decided to reduce the overtime.  It reduced 
the scheduled hours of all its underground employees from 10 
to 9 hours a day. This left more outby construction and support 
work for the lower paid Mahon employees to perform.  (Tr. 
1482Œ1483.) It also meant that some of the Mingo Logan employees 
would have a short workweek much of the time. The longwall 
employees, working 5 days on and 3 days off, worked either 4 

or 5 days a week depending upon how their scheduled work-
week fell in the calendar week
.  When Mingo Logan cut their 
workday from 10 to 9 hours, they were working a 36-hour 

workweek (four 9-hour days) about half the time.  (Tr. 706Œ
708.) Some of the longwall employees complained, but their 
scheduled 9-hour workdays continued for 6 months until April, 
after Mingo Logan had decided on the layoff of Mahon em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102ployees during the Union™s organizing campaign (Tr. 1884Œ
1885). 2. Plans for layoffs and increased working hours 
On March 24Œ25, in the third month of the organizing cam-
paignŠwhen only about a fifth of the mine had been developed 
(Tr. 1999)ŠMingo Logan prepared a proposed budget to schedule more working hours and cover the increased labor 
costs of an all Mingo Logan work force after phasing out the 
Mahon contract employees. 
The proposed budget, to be implemented on April 1, pro-
vided for an annual 
net increase of 13,228 scheduled hours, to 
be accomplished by (a) increasing the working hours of 140 of 
the 258 mine employees, with a total increase of 36,344 hours a 
year, (b) adding 4 inby jobs, and (c) initially eliminating 17 
outby jobs being performed by
 Mahon employees.
 Administra-tive Director James Mooney 
calculated that the budgeted 
changes would increase the annual labor costs by $375,402. 
(Tr. 1859Œ1862, 1895Œ1896; GC Exhs. 42, AŒC.) 
The proposal would increase the scheduled hours in two 
ways. First, it would change th
e schedule of most of the em-
ployees shown to be working 5 days on and 3 days off, to work 

5 days on and 2 days off. Second, it would lengthen the 9-hour 
workday of the longwall and 
longwall support employees re-
maining on the 5Œ3 schedule to 10 hours a day, admittedly 
giving them more overlap hours each day to perform ﬁa lot 
more of their own [outby] construction workﬂ (Tr. 1993Œ1995). 
The spreadsheet that Mooney 
prepared on March 25 (in a 
meeting with Mine Superintende
nt Frye) shows that the pro-
posed budget was based sole
ly on Mingo Logan™s hours, 
wages, and fringe benefits. Th
e proposal (excluding four out-
side employees) providedŠafter eliminating 17 outby jobs and 
adding 4 inby jobsŠfor a net reduction of 13 employees. This 
would be a reduction from a total of 258 underground employ-
ees to a total of 245. (Tr. 1588, 1594Œ1595, 1599; GC Exhs. 42, 
C.) Regarding the $19 inby employees on the worksheet (Tr. 
1587), the ﬁTodayﬂ column (GC Exh. 42, exh. C, LL. 1 & 3) 

shows 52 present 5Œ3 employees (working 5 days on and 3 
days off) and 70 present 5Œ2 empl
oyees (working 5 days on and 
2 days off).  The ﬁProposalﬂ column (line 1) shows a reduction 
in the number of 5Œ3 inby employees from 52 to 40 (the num-
ber of longwall employees remain
ing on the 5Œ3 schedule, Tr. 
1864Œ1865)Ša reduction of 12. It (L. 3) shows an increase in 
the number of 5Œ2 inby employees from 70 to 86, an 
increase
 of 16. The 16 figure includes 
the 12 employees removed from 
the 5Œ3 schedule, plus four additional inby employees.  (Tr. 
1587Œ1588.) Thus, 12 of the present 52 inby 5Œ3 employees would be 
working on the 5Œ2 schedule, along 
with 4 other inby employ-
ees.  
Regarding the $18 outby employees on the spreadsheet, the 
ﬁTodayﬂ column (LL. 2 & 4) shows 105 of them as present 5Œ3 

employees and 31 as present 5Œ
2 employees.  The ﬁProposalﬂ 
column (L. 2) shows a reduction in the number of 5Œ3 outby 
employees from 105 to 14 (the number of longwall support 
employees remaining on the 5Œ3 schedule, Tr. 1864Œ1865, 
1978)Ša reduction of 91. It (L. 4) shows an increase in the 
number of 5Œ2 outby employees from 31 to 105, an 
increase
 of 
74 (17 fewer outby employees than the 91 shown to be re-
moved from the 5Œ3 schedule).  
Thus, after the layoff of Ma
hon employees, 74 outby em-
ployees shown to be removed 
from the 5Œ3 schedule would be working on the 5Œ2 schedule.  
The spreadsheet further shows the proposed annual increase 
in scheduled hours. 
The ﬁProposedﬂ column (LL. 1 and 2) shows 54 longwall 
and longwall support employees (40 inby and 14 outby em-
ployees) remaining on the 5Œ3 schedule and working 10 hours a 
day.  The ﬁTodayﬂ and ﬁProposedﬂ columns (LL. 8 and 9) show 
that this is a scheduled increase for each of the 54 employees of 
208 hours a year, from 1868 to 2076 hours. The ﬁTodayﬂ and 
ﬁProposedﬂ columns (LL. 1Œ4 and 8Œ11) also show that the 
scheduled hours of each of the 86 employees (12 inby and 74 
outby employees), removed fro
m the 5Œ3 schedule and added 
to the 5Œ2 schedule (and still working 9 hours a day), would be 
increased 292 hours a year from 1868 to 2160 hours.  
James Mooney confirms (Tr. 1867) that increasing the hours 
of employees on the 5Œ3 schedule from 9 to 10 hours a day 
would raise their scheduled hours to 2076 hours a year (from 
1868 hours, an increase of 208 hours), whereas keeping their 
hours at 9 hours a day and putting them on the 5Œ2 schedule 
would raise their scheduled hours to 2160 hours a year (an in-
crease of 292 hours). 
Thus, each of the 54 (40 inby and 14 outby) longwall and 
longwall support employees rema
ining on the 5Œ3 schedule and 
working 10 hours a day would be scheduled an increase of 208 

hours a yearŠa total increase of 11,232 hours a year for the 54 
employees. Each of 86 (12 inby
 and 74 outby) other employees 
shown to be removed from the 5Œ3 schedule and working 9 

hours a day on the 5Œ2 schedule would be scheduled an in-
crease of 292 hours a yearŠa total increase of 25,112 hours a 
year for the 86 other employees (over twice the total increase of 
11,232 hours for the longwall employees).  
The proposed budget therefore provided for a total annual 
increase of 36,344 (11,232 plus 25,112) in the number of 
scheduled hours for 140 (54 longwa
ll and 86 other) employees. 
Column 5 of the spreadsheet (L. 6) shows that after the lay-
off of 17 Mahon outby employees and the addition of 4 inby 
employees, the net increase in the number of scheduled annual 
hours in the proposed budget was 13,228 hours. The ﬁProposalﬂ 
column (L. 21) shows that the increased annual costs of these 
changes, because of Mingo Loga
n™s higher wages and its em-
ployee fringe benefits, would be $375,402 (Tr. 1590Œ1591, 
1877). I note that the 105 outby empl
oyees shown to be 5Œ3 em-
ployees in the ﬁTodayﬂ column (L. 2) includes Mahon outby 
employees who were not in fa
ct working on the 5Œ3 schedule. The purpose of the worksheet, however, was to alert Mingo 
Logan to the increased labor costs of over a third of a million 
dollars when it fully implemented the proposed changes, going 
to an all Mingo Logan work force after phasing out the Mahon 
contract labor. 
James Mooney submitted the proposed budget to Mingo 
Logan President Marcus Ladd 
and Mine Manager James Mul-
lins for approval (Tr. 1885). Mingo 
Logan admitted in its June  MINGO LOGAN COAL CO. 1036, 1994 statement of position (GC Exh. 42 p. 6, par. 1) that it 
ﬁintended to implement these changes at the beginning of the 
new calendar quarter on April 1ﬂ and the ﬁchanges were com-
pletedﬂ on April 10. 
3. Layoffs during uni
on organizing campaign 
As planned, the proposed 10-hour workday for the longwall 
and longwall support employees 
was implemented the first 
week in April (Tr. 1314).  The layoff of Mahon employees, 
however, was delayed until April 10,
 evidently because nine of 
the employees to be laid off were working an average of 63 
hours (22 to 24 hours of overtime) during the week ending 
April 3.  They were four employees classified as laborers 
(Thomas Bailey, John Eanes,
 Rupert Smith, and Joseph 
Turner), four operators (Harold Bryant, Truman Cameron, Mi-
chael Dillon, and Dennis Evans), and a crew leader (David 
Massey).  In addition, five ot
her employees to be laid off 
worked from 13 to 15 hours of overtime that week (general 

laborer Jerry Tawney and operators Dennis Hall, Buddy 
Maynor, James Osborne, and Glen Payne).  (GC Exh. 38.) 
About 5:30 p.m. on Saturday, 
April 9, Mingo Logan Coordi-
nator David Terry notified 
Amon Mahon that Mahon™s com-
plement of 91 outby employees (GC Exh. 38; Tr. 1138) must be 
reduced by 18 to 73 employees (Tr. 1686).  
The 18 employeesŠfrom the lis
t of Mahon employees that 
David Terry and Lenville Mahon went over in the Mahon of-
fice a few days beforeŠincluded the layoff of 14 skilled opera-
tors (11 of whom were classified as operators and 3 of whom, 
including Joseph Turner, were cl
assified as general laborers) 
and David Massey, whom Mingo L
ogan had selected to be belt 
crew leader but who was then wearing a union sticker on his 
hard hat (Tr. 39, 221Œ222, 867Œ868, 949Œ950, 1019Œ1020, 
1061, 1094Œ1095; Mahon Br. 17). 
On Sunday, April 10, Amon Mahon telephoned and summa-
rily laid off the 18 employees (Tr. 1062).  He told David 
Massey ﬁit wasn™t his doings, he didn™t [have] a say-soﬂ in 
laying Massey off (Tr. 58Œ59).  It is undisputed that about April 

20 when a group of the laid-off employees on their last payday 
met with Amon Mahon he told David Massey and Stewart Vint 
they were two of the best work
ers and ﬁit wasn™t his choiceﬂ that this happened (Tr. 59Œ60). 
A total of 17 of the laid-off employees had signed union au-
thorization cards, as found.  Th
ey were Thomas Bailey, Harold 
Bryant, Truman Cameron, Jerry Canterbury, Michael Dillon, 
John Eanes, Dennis Evans, Dennis Hall, Ralph Jarrell, David 
Massey, Buddy Maynor, James Os
borne, Glen Payne, Rupert 
Smith, Jerry Tawney, Joseph Turner, and Stewart Vint.  The 
18th employee, Carl Workma
n, was a nonunion general la-
borer.  The summary layoffs of the 17 card signers effectively end-
ing the Union™s organizing campai
gn in the mine.  When asked 
ﬁhow many cards did the Union get signed after these individu-
als were laid off,ﬂ International Representative Bernard Evans 
(who was leading the organizing drive) credibly answered, 
ﬁNot a one.  That stopped the drive completely.ﬂ  In his opin-
ion, ﬁIt scared everybody to death.ﬂ  (Tr. 622.) As found, the 
Union filed an election petition on April 28, 1994, but later 
withdrew it. 4. Mingo Logan™s defenses 
a. The new budget 
Mingo Logan initially relied on the new budget as a defense 
in its June 6, 1994 statement of
 position, submitted by Attorney 
Larry Rothman in Counsel Roles™ law firm, Smith, Heenan, & 
Althen, representing Mingo Logan (GC Exh. 42 pp. 4Œ6).  
Mine Superintendent Frye test
ified on cross-examination that 
before this statement of position was prepared, he discussed the 

issues with the Mingo Logan attorneys (Tr. 1576, 1596Œ1597). 
The statement of position ignored both the adding of four 
inby employees and Mooney™s 
March 25 calculation that the 
budget provided for an annual increase of $375,402 in labor 

costs.  
At the trial Frye was prepared to claim various defenses for 
the April 10 layoffs (permit problem, 10-hour workday, com-
pletion of longwall move, and change in rock work, discussed 
below), without making any reference to the new budget (Tr. 
1532).  Although he and Mine Manager James Mullins pro-
vided Mooney with the figures to
 use in calculating the increase 
in hours and the $375,402 additional labor costs in the budget 

(Tr. 1895Œ1896), Frye claimed on 
cross-examination, ﬁI re-
memberŠnow that you™ve brought this up I remember discus-
sions with this document.ﬂ 
 He explained, ﬁI™d about 
forgotten about it [emphasis added], but now that you™ve brought it up I 
remember this.ﬂ  (Tr. 1580.) 
On further cross-examination Frye admitted that he dis-
cussed the ﬁspecific numbersﬂ of Mahon personnel in the pro-
posed budget with Mullins and the impact of 10-hour longwall 
shifts in his meeting with M
ooney, who prepared the March 25 
spreadsheet (Tr. 1599). 
Now in its brief, Mingo Logan completely ignores the new 
budget, which tends to contradict the contention in its brief (Br. 
at 78) that ﬁthe undisputed evidence is that the sole motivation 
for the reduction was economic.ﬂ 
The new budget reveals a reversal of Mingo Logan™s policy 
of urging Amon Mahon to furnish as many outby employees as 

possible.  The budget shows that Mingo Logan intended to 
phase out the Mahon employees 
and go to an all Mingo Logan 
work force, even though this would increase its annual labor 

costs by over a third of a million dollars. 
Thus instead of supporting the Company™s contention that 
the ﬁsole motivationﬂ of the layoff of the Mahon employees 
ﬁwas economic,ﬂ the new budget
 indicates that Mingo Logan 
was willing to increase its annual labor costs by over a third of 
a million dollars for the remaining life of this mineŠbesides 
the increased labor costs during the life of another mine on a 
lower levelŠto undercut the organizing drive and keep out the 
Union. b. Other defenses 
Mingo Logan has offers a number of other defenses, all of 
which I find lacking in merit. 
Joint Employers. Mingo Logan contends in its brief (Br. at 3, 24, 31, 42) that it and Mahon are not joint employers and there-

fore it is not responsible for Mahon™s layoff of the 18 outby 
employees on April 10.  
As part of its support of that defense, Mingo Logan pre-
sented testimony that Mahon 
crew leader David Massey 
was a  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 104Mahon foreman and that Belt 
Foreman Lowell Cook™s instruc-tions to him were therefore to a Mahon supervisor and did not 
constitute codetermination of s
upervision of Mahon employees. 
As found, the testimony that Ma
ssey was a supervisor is fabri-
cated.  There is much credite
d evidence showing that Mingo 
Logan and Mahon were joint em
ployers of the Mahon employ-
ees, as found. 
Selection of Employees for Layoff
.  Another defense is that 
Danny Colegrove (who revealed to an employee information 
indicating that Mingo Logan C
oordinator David Terry was 
participating in selecting Mahon
 employees for a layoff on the 
basis of their union support) 
was not a supervisor.  As found, 
Mingo Logan falsely represents in its brief (Br. at 56), signed 
by Counsel Roles, that its ﬁa
nswer had consistently denied 
[Colegrove™s] supervisory status.ﬂ
 To the contrary, its answer 
in this proceeding on February 22, 1995 (GC Exh. 1p) admitted 
that Colegrove was an assistant foreman and a Section 2(11) 
supervisor at ﬁall material times.ﬂ  
Having weighed all the evidence, including Colegrove™s con-
flicting testimony in the represen
tation case and at the trial, and 
having observed his demeanor on 
the stand, where he appeared 
ﬁeager to fabricate any testimony that would help his em-
ployer™s cause,ﬂ I have discred
ited his denials and found that he 
was a statutory supervisor 
at all material times.  
I discredit David Terry™s denial that he and Lenville Mahon 
ﬁhad a discussion about which specific Mahon employees 
would be laid offﬂ (Tr. 1699Œ1
700) and his claim, ﬁI had no 
idea who the laid-off employees would beﬂ (Tr. 1717). By his 

demeanor on the stand, Terry 
appeared equally as untrust-
worthy a witness as Colegrove.  
Terry went so far in trying to he
lp his employer™s cause as to 
positively testify (Tr. 1700), ﬁNo, sir, I was not awareﬂ that 
there was ﬁan organizing campaign going [on] by the United 
Mine Workers at the mine site during the first quarter of 1994.ﬂ 
He later testified (Tr. 1701Œ1702) that ﬁI had heardﬂ there was 
an organizing attempt and admitted that he was wearing a ﬁJust 
Say Noﬂ sticker on his hard hat.
 As found, he asked Truman 
Cameron during the organizing drive whether he would work 
nonunion if Mingo Logan gave him 
a job and, in the same con-
versation, asked Cameron why he supported the Union. 
Lenville Mahon not only denied 
that he ever went ﬁover a 
list of employees that were going to be laid off with any Mingo 
Logan supervisor,ﬂ but claimed 
that he was not aware of the 
layoff of employees until after it occurred (Tr. 2140Œ2141).  I 
discredit this testimony. He appeared less than candid on the 
stand. Other evidence contradicting Mingo Logan™s contention in 
its brief (Br. at 65) that it ﬁplayed no part in the selection of 
employees for layoffﬂ is discussed later. 
Interrogations and Threats. Another defense in Mingo 
Logan™s brief (Br. at 33) is to 
the allegations that it unlawfully 
coerced the employees through its
 supervisors™ interrogations 
and threats. It contends that none of this occurred.  To the con-
trary, there is overwhelming credited testimony that Mingo 
Logan, through its supervisors,
 carried on an extensive anti-
union campaign, interrogating Mahon employees to identify the 
union leaders and card signers and making threats, including 
threats to close the mine if the Union comes in. 
Return to 10-Hour Workday
. Another defense in its brief (Br. 
at 60) is that ﬁMingo Logan retu
rned its longwall employees to 
10-hour shifts because they complained and to increase effi-
ciency,ﬂ not ﬁto squelch union 
support by conferring a benefit 
upon them.ﬂ Mingo Logan offers no explanation for deciding at the same 
time to budget an annual increase in the working hours of 86 
other mine employees by 25,112 hours a year (over twice the 
total increase of 11,232 longwall hours), requiring an annual 
increase in labor costs of over a third of a million dollars. 
Nowhere does Mingo Logan admit that when it reduced the 
hours of the longwall employees from 10 to 9 hours the first 
week in October 1993, assigning them a 36-hour workweek 
about half of the time, it did so to give more outby construction 
work (then being performed by longwall employees, Tr. 1936, 
1943Œ1944) to the Mahon employees as a cost-cutting measure. 
As found, some of the longwall employees complained, but 
their scheduled 9-hour workdays continued for 6 months until 
April 1994, after Mingo Logan had decided on the layoff of 
Mahon employees during the Uni
on™s organizing campaign. 
Regarding the delay in reinstating the 10-hour workday for 
the longwall employees, Mine S
uperintendent Frye testified 
that Mingo Logan discussed having a survey of employee opin-
ions and claimed ﬁwe didn™t want to go changing a lot of 
thingsﬂ before evaluating ﬁwhat we got back from the surveyﬂ 
(Tr. 1489Œ1490). He later testified 
that ﬁwe talked about doing 
a survey . . . around Thanksgivingﬂ 1993, that ﬁthe president of 
our company ultimately decided to do it,ﬂ and that the survey 
was taken in January 1994, ﬁS
eems like it was early Januaryﬂ 
(Tr. 1562Œ1563).  The employees began signing union cards in 
early January (Tr. 617). 
It was stipulated that Mingo Logan received the results of the 
employee/supervisory satisfacti
on survey on January 31, 1994.  
Regarding the 10-hour workday, the parties stipulated that only 

13 longwall miners (of a total of 40) ﬁexpressed a desire to 
work longer shifts and/or a more balanced schedule.ﬂ The 
stipulation reveals that the survey
 related in part to union repre-
sentation: that two or three supervisors ﬁexpressed as a posi-
tiveﬂ that Mingo Logan is ﬁunion freeﬂ and one supervisor ﬁex-
pressed as a negativeﬂ that
 Mingo Logan was ﬁnot doing 
enough to keep the UMWA out.ﬂ  (Tr. 699Œ700.) 
Frye did not reinstate the 10-hour day after the survey, ex-
plaining that ﬁI normally make 
changes at the beginning of a 
quarterﬂ (Tr. 1489Œ1490).  Gene
ral Mine Foreman Harrison 
Blankenship, who claimed ﬁThere was a lot of grumbling about 
it,ﬂ testified that ﬁWe had a meet
ing and decided that we would 
make the change but it wouldn™t be effective until the rotation 

periodﬂ and ﬁthere was no need 
of rotating in the middle of a 
quarter.ﬂ  When asked about any 
practical difficulties of putting the change in effect on February 1 (merely adding 1 hour to 

each shift without rotating the shifts), his answer was, ﬁTo be 
honest with you, I can™t give you a good answer on that.ﬂ  (Tr. 
1940Œ1942.)  (Undoubtedly if returning to the 10-hour longwall 
workday was ﬁto increase efficien
cy,ﬂ the delay would not have 
continued.) 
These explanations are not convincing. I infer that the real 
reason for delaying a return to the 10-hour longwall workday 
until the Mingo Logan president ﬁultimately decidedﬂ to con-
 MINGO LOGAN COAL CO. 105duct the employee satisfaction su
rvey and for continuing the 
delay on February 1, was the same reason for adopting the 9-
hour longwall workday in OctoberŠto assign more of the 
outby work to Mahon employees to save on labor costs.  
I find that Mingo Logan reinstated the 10-hour longwall 
workday and budgeted a larger increase in the scheduled work-
ing hours of 86 other employees 
in implementing its plans to phase out all contract labor in 
the mine and have an all Mingo 
Logan work force. 
Permit Problem
. Another defense in its brief (Br. at 65, 68Œ
69) is that work was not available for the laid-off employees on 
April 10 because ﬁMingo Logan c
ould not continue to develop 
the North Mains area of the mine due to a delay [in January] in 
obtaining the necessary mining permit.ﬂ  
This contention refers to the temporary stopping of the North 
Mains at 86 crosscut (Tr. 700Œ701, stipulation 8, 1494), which 
is over 3 miles from the south entrance of the mine and about a 
mile from the north end, as s
hown on the mine map (RML Exh. 3).  Because the entire life of the mine was about 10 years (be-
ing about a fifth developed on April 10, 1994), there were years 
of development work in the mine south of that stoppage of the 
North Mains.  
Moreover, Frye admitted that ﬁI don™t [believe] thisﬂ new 
budget ﬁchanging the longwall peopleﬂ back to 10 hours ﬁhad 
anything to do with the stopping [of] the Mains, the permittingﬂ 
problem. (Tr. 1586, 1591Œ1592.) Frye did not dispute that the 
budget provided for not only an annual increase of 11,232 
longwall hours, but also an annual increase of 25,112 hours of 
other employees (over twice the increase of longwall hours). 
The new budget provided for an increase in the amount of 
outby work, not a reduction. 
Rock Work
. Mingo Logan contends in its brief (Br. at 66) that there was less outby work for the Mahon employees on 
April 10 because it was having its continuous miner crews per-
form the rock work instead of ﬁleaving most of the rock work 
for the Mahon construction crews to accomplish.ﬂ This conten-
tion refers to rock work performed by Mahon employees who 
followed the Mingo Logan production crews and removed ad-
ditional rock, with a continuous mi
ner or by blasting, increasing 
the height of entries for tracks and conveyor belts (Tr. 1225, 

1234, 1257Œ1261, 1396). 
Mingo Logan admits in its brief (Br. at 66Œ67), however, that 
ﬁBy the first quarter of 1994, Mingo Logan production crews 
were performing 95 percent of the rock work as they advancedﬂ 
and that ﬁno Mahon employees pe
rformed rock work after the 
first of January 1994.ﬂ In view 
of this admission, I discredit 
Amon Mahon™s claim that Frye told him before the April 10 

layoffs that Mingo Logan was ﬁgoing to 
start [emphasis added] doing some of the rock work as they took out the coalﬂ and that 
ﬁfor the first time since I™ve been there, that was no longer go-
ing to be our workﬂ (Tr. 1056, 1091). 
The elimination of Mahon™s rock work, before the union or-
ganizing began in early January, had not caused any layoffs 
from January through April 10.  
Although there is little evidence of the working hours of 
Mahon employees during this time
, Belt Foreman Lowell Cook did include on his February 22, 1994 instruction sheet to 
Mahon crew leader Massey the instruction: ﬁDue to the work 
load this week everybody will need to work one of their days 
off starting Wednesday,ﬂ as found.
  The timesheet of the belt 
crew for the week ending March 6, 1994 (before the March 29, 

1994 longwall move), shows that Massey had 9 hours of over-
time and the other Mahon crew members had 5 hours overtime 
(RM Exh. 6).  Also, during the week ending April 3 (during the longwall 
move), six of the Mahon employees laid off on April 10 
worked from 22 to 24 hours of overtime and five of them from 
13 to 15 hours of overtime.  One of the other Mahon employ-
ees, operator Troy Porter, worked 29 hours of overtime that 
week (GC Exh. 38 p. 4).  There were previous longwall moves 
on April 18, July 22, September 30, and December 31, 1993 
(RML Exh. 5). Moreover, I find that this purported reason for the April 10 
layoffs is an afterthought. There is nothing in Mingo Logan™s 
lengthy June 6, 1994 statement of position, submitted within 2 
months of the layoffs, about 
the elimination of Mahon™s rock 
work before 1994 being a cause of the layoffs (Tr. 1577; GC 
Exh. 42). 
Other Construction Work. After referring to the permit prob-
lem and the longwall 10-hour shifts and alluding to completion 
of the construction work connected with the May 29 longwall 
move, Mingo Logan contends in its brief (Br. at 65) that ﬁthe Mahon employees had completed most of the construction 
work in progress, leaving less work for them to do.ﬂ It ignores 
its decision in the new March 
25 budget to not only reinstate 
the longwall employees™ 10-hour workday, increasing their 
total annual scheduled hours by 11,232 hours, but also to in-
crease the total annual scheduled
 hours of 86 other employees 
by 25,112 hours (over twice that number of hours)Šmaking 
available 
more working hours for performing outby work. 
As found, the new budget provided for Mingo Logan to 
schedule more working hours for outby construction work, not 
less. 
5. Concluding findings of 
Mingo Logan™s violations 
a. Antiunion hiring policy 
The evidence reveals Mingo Logan™s antiunion hiring policy. 
As found, Mingo Logan was refe
rring skilled, experienced 
unemployed union miners to Mahon, rather than hiring them 
directly.  As an example, it 
refused to hire Dennis Evans and 
referred him to Mahon, even though he had 14 or 15 years™ 
experience, had an associates 
degree in mining technology, and 
could run ﬁpractically any underground mine machinery.ﬂ 

Longwall Superintendent Earl C
ooke told him that if he was 
hired by Mahon, he would have 
his ﬁfoot in the door to get a job withﬂ Mingo Logan. 
After Dennis Evans was hired by Mahon and the longwall 
mining began, he worked about a year on a longwall mainte-
nance team with Mingo Loga
n employees under Mingo Logan 
supervision. Seeking Mingo Loga
n employment, he ﬁsent four 
or five different resumes to 
them by various foremen who 
wanted me on, to no avail.ﬂ Finally, as found, Longwall Main-
tenance Foreman Jewell ﬁtried his 
best to get me on his team,ﬂ but reported back that Mingo Logan was not going to hire him 

because of his brother, an organizer for the Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106As found, Belt Foreman Lowell Cook persuaded Mahon em-
ployee David Massey to take the responsibility of being the belt 
crew leader on the promise that
 ﬁit would be like putting [his] step in the doorﬂ for a Mingo Logan job.  After Massey worked 
a short time as crew 
leader on the owl shift under Cook™s su-
pervision, Cook complimented his work, told him that Cook 

had not heard any (union) rumors 
about him, said he deserved 
another dollar raise, and had Lenville Mahon raise his pay to 
$15 an hour.  But during the organizing campaign Massey be-
gan wearing a union sticker on his ha
rd hat, and he was laid off 
with other union supportersŠinstead of being hired by Mingo 
Logan. During the organizing drive, as further found, Lowell Cook 
told Massey that if Mingo Logan found out who signed union 
cards, they would never be considered to be hired by Mingo 
Logan. Cook advised other empl
oyees who were wearing union 
stickers on their hard hats: ﬁBoys, I™d take them off . . . it might 
. . . hurt your chances to get a jobﬂ with Mingo Logan.  After 
Mahon employee Harold Bryant stopped wearing the union 
sticker on his hat, Cook told him ﬁI see you took your sticker 
off your hatﬂ and added that ﬁthere is no way with that sticker 
on [his] hatﬂ that he would get 
a job with Mingo Logan. Bryant 
and the other Mahon employees w
ho wore the stickers on their hats at that time were laid off. 
Further confirming Mingo Logan™s antiunion hiring policy, 
Coordinator David Terry asked Mahon employee Truman Cam-
eron whether he would work nonunion if Mingo Logan gave 
him a job.  Cameron gave an eq
uivocal answer that he ﬁwould work either way it went.ﬂ  Terry then asked why he supported 
the Union and he replied, ﬁI 
was always a union man.ﬂ  (Tr. 
513Œ514.) Cameron was in the group of 17 cardsigners who 
were laid off.  
b. Antiunion campaign against the Union 
Mingo Logan contends in its brief (Br. at 64, 77) that the 
timing of the layoffs, when the organizing drive was progress-
ing, was ﬁbased wholly on the reduction in work for Mahon to 
do,ﬂ that there ﬁis absolutely no evidence that the decision to 
reduce the scope of Mahon™s 
work was based on antiunion animus,ﬂ and no evidence of any motivation for it to stop the 

organizing drive. 
To the contrary, Mingo Logan™s supervisors carried on an 
extensive antiunion campaign duri
ng the organizing drive, co-
ercively interrogating Mahon employees to identify the union 

leaders and card signers and threatening their employment.  
As examples, in addition to Belt Foreman Lowell Cook™s 
warning employees about weari
ng union stickers on their hard 
hats, Cook repeatedly interrogated crew leader David Massey 

about his and other Mahon empl
oyees signing union cards and 
instructed Massey to tell his belt crew member that their jobs 
would be ﬁon the lineﬂ if the Union came in. 
Cook told employee Dennis Evans that if the Union goes in, 
Mahon ﬁwould go off the hill immediatelyﬂ and ﬁit was possi-
bleﬂ that Mingo Logan would 
open a new portal at Sharkey 
Hollow.  Cook similarly told
 Mingo Logan employee Gary 
Amick that ﬁbefore they would allow the Union to come in they 
would shut [the mine] down 
and reopen another portal around 
the hill and hire new employees.ﬂ 
General Mine Foreman Harris
on Blankenship told Mahon 
employee Rupert Smith that ﬁi
f it went union,ﬂ Ashland Oil 
(the parent company) ﬁwould s
hut the mine down and open up 
another portalﬂ at Sharkey Hollow
.  Foremen Carlos Porter and 
Donald Sparkman and Assistant Foreman Charles McDaniel 
interrogated Stewart Vint, McDaniel also warned him that ﬁif 
you get involved you better watch your back because it will 
mean your job,ﬂ and Sparkman 
threatened to discharge Ralph 
Jarrell if he signed a union card.  Mingo Logan™s supervisors 

made other statements to Ma
hon employees, showing its de-
termination to stop the union drive. 
c. Selecting employees for layoff 
Credited testimony clearly establishes that Mingo Logan par-
ticipated in selecting the Mahon 
employees for the layoff on the 
basis of their union support. 
Mine Superintendent Frye ad
mitted informing Amon Mahon 
about the upcoming layoffs (ﬁa reduction in the needs of his 
peopleﬂ) around the time the March 24Œ25 budget was pre-
paredŠﬁa couple of weeksﬂ before the April 10 layoffs. ﬁYes, 
we discussed things of that ty
pe,ﬂ the ﬁrange of numbers and 
the types of work that would be less needed.ﬂ  (Tr. 1495Œ1496.) 

This would be about the same time that Mahon Assistant Fore-
man Colegrove revealed to Mah
on employee Stewart Vint that 
Amon Mahon threatened in a meeting (of supervisors) that 
ﬁwe™re going to take 20ﬂ or so of the ﬁoldest menﬂ who were 
ﬁinvolved in the union activityﬂ a
nd lay them off or fire them 
ﬁto make them an example to everybody elseﬂ and also threat-

ened that employees with union 
stickers on their hats were 
ﬁdefinitely gone.ﬂ  
Mingo Logan™s direct involvemen
t was revealed shortly af-
terward, a few days before the April 10 layoffs.  Colegrove 
revealed to Mahon employee Glen Payne that Coordinator 
David Terry and Lenville Mah
on were in the Mahon office 
going over a list of Mahon employee
s for a layoff.  Colegrove 
indicated to Payne that Mingo 
Logan and Mahon were selecting 
employees based on their union support by saying: ﬁI think I™ve 
got them straightened out for you [referring to Colegrove™s 
belief that Payne had not signed a union card], but you better 
watch who you™re talking to [referring to union supporters].ﬂ 
Although Mingo Logan contends in its brief (Br. at 65) that 
it ﬁplayed no part in the selection of employees for layoff,ﬂ 
other evidence demonstrates th
at it was determining who would 
be laid off by controlling the skills of employees to be retained 
and setting limits on the number of 
employees in classifications 
above general laborer. 
For over 2 years, Mingo Logan had been utilizing the ser-
vices of a large number of skilled, experienced union miners on 
Mahon™s payroll.  Many of thes
e skilled employees were classi-
fied as operators, for whom it was reimbursing Mahon $13 an 
hour (plus an undisclosed contracting fee), as compared to 
Mahon™s $12 rate for its general la
borers.  The operators were 
performing a wide variety of 
outby construction and support 
jobs.  Some of the operators™ jobs related to rock work, which had been gradually taken over by Mingo Logan. According to its 
brief (Br. at 66Œ67), ﬁBy the first quarter of 1994, Mingo Logan 
production crews were performing 95 percent of the rock work 
 MINGO LOGAN COAL CO. 107as they advancedﬂ and ﬁAlthough 
five or six Mahon employees 
were involved in the rock work in the last quarter of 1993, no 
Mahon employees performed rock work after the first of Janu-
ary 1994.ﬂ  The operators were fu
lly occupied performing other 
mining jobs until April 10, when 14 of them (three of whom 
were being paid at the $12 rate because of Mingo Logan™s limi-
tation on their number) and crew leader Massey were laid off. 
Referring to Mingo Logan™s de
cision-making process that 
week before the layoffs, Frye testified that ﬁWe talk about the 
numbers and the skill levels required,ﬂ get the approval of Mine 
Manager James Mullins, then let Terry know for him to convey 
that information to Amon Mahon (Tr. 1476Œ1477). 
Terry testified that in his meeting that week with Frye and 
General Mine Forema
n Harrison Blankenship, they concluded 
that  ﬁThe need for skilled type people was no longer there. 

General type people was what was needed to finish the work 
we had to do.ﬂ  He testified it was decided in the meeting that 
the ﬁnumber of Mahon people to be reducedﬂ was possibly 18 
and that on Saturday, April 9, after getting off from work, he 
met with Amon Mahon about 5:30 p.m. and ﬁI told him that the 
final number that I had been given was 18,ﬂ reducing the num-

ber of Mahon employees from 91 to 73.  (Tr. 1684Œ1685.) 
Blankenship testified that when
 he met with Frye and Terry 
on Thursday, April 7, ﬁwe didn™t need all the people we had,ﬂ 
that ﬁwe needed less equipment 
operatorsﬂ and ﬁmore of just 
general labor,ﬂ that ﬁthe only 
decision that we made was a 
number of people we needed and a few skilled levels [such as 
firebosses] that we were still go
ing to have to have,ﬂ and that 
they decided the number of 
Mahon employees needed was 73 
(Tr. 1954Œ1956, 1979). 
On examination by Mahon Counsel Oliver, Amon Mahon 
gave a far different story. He testified that around Wednesday 
of that week, Frye called him into his office, told him the ap-
proximate number to be laid off, and said ﬁI needed to get with 
Dave Terry and we™d work out their exact staffing needs.ﬂ He 
testified that he then met with Terry and ﬁwe worked on the 
outline together [of the personnel needed] and when we got 
through with the outline it no longer had these rock people or 
grade people in it and the outline didn™t have any of those posi-
tions anymore . . . [m]ostly operators or $13 an hour people . . . 
and I had no more $13 an hour slots.ﬂ  (Tr. 1054, 1057Œ1058, 1137Œ1138.) Thus, either version (if tr
ue) would show that although 
Mingo Logan may not have specif
ically named the employees 
to be laid off, it did identify themŠcontrary to Terry™s claim 
that he ﬁhad no idea who the laid-off employees would beﬂŠby 
their operator classification and by limiting the skills of em-
ployees to be retained, such as firebosses. 
Mingo Logan™s decision that the skilled operators were no 
longer needed meant that under its new budget (providing for 
increased working hours for outby work and phasing out of 
Mahon employees for an all Mingo Logan work force), the 
laid-off operators who were paid $12 and $13 an hour with 
ﬁlimited health insurance and minimal life insurance but no 
other benefitsﬂ (GC Exh. 38; Ma
hon brief at 20) would be re-
placed by Mingo Logan outby employees being paid $18 an 
hour, plus full fringe benefits. 
I infer that Mingo Logan™s and Mahon™s contradictory sto-
ries, of how the layoff decisions were reached, resulted from 
their efforts to conceal what actually happened: that (1) Mingo 
Logan decided to reverse its 
policy of using many Mahon con-
tract employees to do outby work in the mine at a saving of 
about $6 an hour, (2) it prepared the March 24Œ25 budget to 
phase out the contract labor, incr
easing its labor costs by over a 
third of a million dollars a year, (3) it notified Amon Mahon, 
who decided on a plan to lay off 20 or so of the oldest employ-
ees (operators) involved in the union activity, and (4) Terry met 
with Lenville Mahon (not Am
on Mahon) and selected Mahon employees for the layoffs on th
e basis of their union support. 
d. Knowledge of union support 
The evidence indicates that at the time Coordinator Terry 
met with Lenville Mahon in the Mahon office, Mingo Logan 
and Mahon had reason to believe that most or all of the 17 
cardsigners supported the Union.  
As found, five of the laid
-off employees (crew leader 
David Massey
 and operators Harold Bryant, Truman Cameron, Den-nis Hall, and Joseph Turner
) had worn union stickers on their 
hard hats, and Amon Mahon had threatened that employees 
with union stickers on their hats
 were ﬁdefinitely gone.ﬂ Opera-
tor Michael Dillon admitted to Mahon Shift Foreman James 
Hawkins that he had signed a union card. Mingo Logan™s Foreman Alvin Jewell informed operator Dennis Evans he 
could not be hired because his brother was a union organizer. 
Mahon Mine Foreman Larry Ca
ldwell talked to operator 
Ralph 
Jarrell 
about the union sticker on his car.  After operator 
Glen Payne handed back his union card to Mingo Logan electrician 
Robert Weaver, who witnesse
d his signature, Mingo Logan™s 
Foreman Donald Sparkman called him over and said ﬁyou bet-
ter stay away from that guy, he™s trouble, he™ll get you in trou-
ble.ﬂ  Mingo Logan Genera
l Mine Foreman Harrison 
Blankenship told 
Rupert Smith ﬁhe heard that I had signed a union card.ﬂ Thomas Bailey participated in distributing union cards (Tr. 
365).  Operator 
Jerry Canterbury got into an argument with 
Mahon Foreman Colegrove, disputi
ng his word and telling him 
that ﬁI™d be making a lot more moneyﬂ if ﬁI worked as many 
hoursﬂ with union pay (Tr. 453Œ454).  Mahon knew that 
John 
Eanes™ family were union members 
and that Eanes had worked 
at a mine that was closed during the Union™s organizing cam-
paign (Tr. 366Œ371).  General laborer 
Jerry Tawney 
had union 
stickers on his car and refused to
 wear a ﬁJust Say Noﬂ sticker 
(Tr. 405). Operator 
Stewart Vint 
attended union meetings, 
talked to employees about union be
nefits, and tried to get union 
cards signed (Tr. 164). 
Particularly because of the extensive interrogation of Mahon 
employees by Mingo Logan and Mahon supervisors to identify 
the union leaders and cardsigners, I infer that when David Terry 
and Lenville Mahon met in the Ma
hon office and went over the 
list of Mahon employees for the layoffs, they knew or sus-
pected that the 15 above-nam
ed employees were union sup-
porters and also suspected the 
two remaining card signers, op-erators 
Buddy Maynor and James Osborne
. Maynor had been 
riding to work with Ralph Jarrell (Tr. 324), whom Foreman 
Caldwell talked to about the union sticker on his car. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108e. Conclusions on violations 
The evidence indicates that Mingo Logan caused Mahon to 
summarily lay off the 18 employees because it knew or sus-
pected that 17 of them were 
union supporters and because it had decided to phase out the c
ontract employeesŠdespite the 
increased labor costs of over a third of a million dollars a 
yearŠto undercut the Union™s organizing drive and keep its 
own labor force nonunion. 
I therefore find that the General Counsel has made a strong 
prima facie showing that Mingo Logan was unlawfully moti-
vated when it caused Mahon to lay off the 18 employees on 
April 10 because of Mahon employees™ support of the Union in 
the organizing drive.  
Wright Line, 251 NLRB 1083 (1980). 
Mingo Logan having failed to de
monstrate that 
it would have reduced the number of contract employees in the absence of the 
Mahon employees™ protected co
nduct, I find that Mingo Logan 
discriminatorily caused the layoff of the 18 Mahon employees 

in violation of Section 8(
a)(3) and (1) of the Act. 
The complaint alleges that Mingo Logan also unlawfully 
ﬁimproved the benefits of [the
] longwall mining employees by 
increasing the number of hours they worked.ﬂ 
In view, however, of the outcome of the employee satisfac-
tion survey in January, indicating that fewer than a third of the 
longwall employees wanted to change the 9-hour workday, I 
find that the belated reinstatement of the longwall 10-hour 
workday was not necessarily a bene
fit. I find instead that it was 
used as a vehicle for unlawfully implementing its decision to 

phase out the contract employees, to undercut the Union™s or-
ganizing drive and keep its own labor force nonunion. 
I therefore do not find that this was a separate violation of 
the Act. 
D. Mahon™s Role in April 10 Layoffs 
Besides its unfounded contention
s similar to those in Mingo 
Logan™s brief, Mahon makes two 
principal contentions in de-
fense of the allegation that it di
scriminatorily laid off the 18 
employees on April 10. 
Lack of Knowledge. Relying on Amon Mahon™s testimony 
(Tr. 1034), Mahon contends in its brief (Br. at 37) that he ﬁdid 

not believe that any of his employees were engaged in union 
activity,ﬂ but believed ﬁthat th
e union organizing campaign was 
directed at Mingo Logan employees only.ﬂ To the contrary the 
parties stipulated at the trial (Tr. 701): 
 Mahon Enterprises was aware, at least by the time of the April 
10, 1994 layoff, that a United Mine Workers of America cam-
paign was taking place among Mingo Logan employees 
and Mahon Enterprises employees. [Emphasis added.] 
 Moreover, both Mahon and Mingo 
Logan supervisors were 
conducting an extensive antiunion campaign, interrogating 
Mahon employees to identify the union leaders and cardsigners 
and to undercut the organizing effort. 
I discredit Amon Mahon™s claim of lack of knowledge as 
clearly fabricated. 
Ordered Reduction. Mahon contends in its brief (Br. at 45, 
54) that it had ﬁvalid business reasonsﬂ for the April 10 layoffs 
because Mingo Logan ﬁordered the reduction of Mahon em-
ployeesﬂ and ﬁthe provider of temporary labor, like Mahon, 
does not violate the Act when it complies with the mine opera-
tor™s contractual right to 
demand fewer employees.ﬂ 
Mahon relies on the Board™s decision in 
Capitol EMI Music
, 311 NLRB 997, 998Œ910 (1993), in which (unlike here) there 
was ﬁno evidence of culpability 
on the part of [the temporary 
employment agency] apart from [its] being a joint employer 
with [its client]ﬂ where the temporary employees worked. The 
Board held:  [I]n joint employer relationships in which one employer sup-
plies employees to the other, we
 will find both joint employ-
ers liable for an unlawful employee termination (or other dis-

criminatory discipline short of termination) only when the re-

cord permits an inference (1) that the nonacting joint em-
ployer knew or should have known that the other employer 
acted against the employee for 
unlawful reasons and (2) that 
the former has acquiesced in the 
unlawful action by failing to 
protest it or to exercise any contractual right it might possess 
to resist it. 
 That decision is clearly dis
tinguishable. As found, Mahon 
knew that joint-employer Mingo Logan caused it to lay off the 
18 employees for unlawful reasons.  Both Mahon and Mingo 
Logan supervisors had been interrogating Mahon employees to 
identify the union leaders and cardsigners. After Mine Superin-
tendent Frye notified Amon Mahon of the upcoming reduction 
of work assigned to Mahon™s employees, Amon Mahon an-
nounced in a meeting (of supervisors) that ﬁwe™re going toﬂ take ﬁ20 guys or soﬂ of ﬁthe oldest men . . . involved in the 
union activityﬂ and lay off or fire them ﬁas an example to eve-
rybody else.ﬂ A few days before
 the April 10 layoffs, Lenville 
Mahon met with Mingo Logan Coordinator David Terry and 

was going over the names of Mahon employees and selecting 
employees for the layoffs on th
e basis of their union support. 
Mahon was not an ﬁinnocentﬂ joint employer as in 
Capitol 
EMI Music, without knowledge of the unlawful basis for Mingo 
Logan™s reducing the work a
ssignment of Mahon employees. 
To the contrary, as envisioned by the Board in its decision in 

that case (311 NLRB at 999), this is a case in which Mingo 
Logan and Mahon perceived ﬁa mu
tual interest in warding off 
union representation from the jo
intly managed employees.ﬂ 
 Mingo Logan was budgeting an a
nnual increase in labor 
costs of over a third of a million dollars to phase out Mahon 

employees and go to an all Mingo Logan work force, to stop 
the Union™s organizing drive and keep its own labor force non-
union. Mahon, in turn, wanted to avoid unionization of its con-tract labor, and it sought the good 
will of Mingo Logan to retain 
as many as possible of its empl
oyees in the mine as long as 
possible.  Under these circumstances Mahon collaborated with Mingo 
Logan in stopping the organizing drive. It assisted Mingo 
Logan in identifying the Mahon union leaders and cardsigners, 
joined in selecting the 17 cardsigners for layoff because of their 
actual or suspected union support, 
and laid them off (along with a nonunion employee) to implement Mingo Logan™s decision to 

begin phasing out the contract labor.  
Mahon contends in its brief (Br. at 65) that Mingo Logan 
ﬁnever indicated that Mahon should lay off any specific indi-
viduals.ﬂ It admits (Br. at 17Œ18), however, that 14 of the 18 
 MINGO LOGAN COAL CO. 109laid-off employees were equipment operators, that they were in 
the $13 slot, and that they were laid off because ﬁthose slots 
[were] gone by direction of Mingo Logan.ﬂ 
Falsely referring again to belt crew leader David Massey as a 
foreman, Amon Mahon testified (Tr.
 1062) that ﬁwe got rid of a 
foreman on the third shift,ﬂ used Assistant Foreman Jim Auxier 
ﬁto take over the belt people,ﬂ and laid off Massey (even 
though Mingo Logan had selected Massey to serve as crew 
leader).  When calling and summarily discharging Massey as 1 
of the 18 laid-off employees, as found, Amon Mahon told 
Massey ﬁit wasn™t [his] doings, 
he didn™t have a say-soﬂ in 
laying Massey off.  Mingo Loga
n obviously had directed his 
layoff because he had been wearing a union sticker on his hard 
hat. I find that the General Counsel 
has made a prima facie show-
ing that Mahon was unlawfully motivated when it participated 
with Mingo Logan in the identificat
ion, selection, and layoff of 
the employees because of Mahon employees™ support of the 
Union in the organizing drive.  Mahon having failed to demon-
strate that it would have engaged in this conduct in the absence 

of the Mahon employees™ protec
ted conduct, I find that Mahon 
discriminatorily laid off the 18 employees on April 10 in viola-
tion of Section 8(a)(3) and (1). 
E. Necessary and Appropriate Remedy 
The evidence clearly shows that Mingo Logan flouted the 
Section 7 rights of both Mingo 
Logan and Mahon employees, 
depriving them of their statutory right to an uncoerced choice 
on the question of union representation. 
During the union organizing drive, Mingo Logan supervisors 
had been threatening to close the mine if the Union came in and 
warning Mahon™s contract employees against supporting the 
Union if they wanted employment by Mingo Logan (for higher 
wages and benefits). 
On April 10 Mingo Logan caused Mahon to summarily lay 
off 18 employees, including a crew leader, 14 skilled operators, 
and 2 other union cardsigners. These sudden, unannounced 
layoffs, occurring when only about 
a fifth of the mine had been 
developed, ﬁstopped the [organizing] drive completelyﬂ among 
both the Mingo Logan and Mahon employees.  The interna-
tional representative who lead the organizing drive credibly 
testified that the Union did not get a single card signed after the 
layoffs, because (in his opinion) ﬁIt scared everybody to death.ﬂ 
The Union™s April 28 election petition was later withdrawn. 
Mingo Logan had decided to phase out Mahon™s contract la-
bor and go to an all Mingo Logan work force, despite the in-
creased labor costs of over a third of a million dollars a year. 
For about 2 years before the organizing drive, it had been using 
the contract labor with purposes
 of (a) keeping its own work 
force nonunion, (b) saving about $6 an hour in labor costs, and 

(c) obtaining the work of skilled, experienced, and unemployed 
union miners without hiring them directly.  
Of course an employer has the 
right to decide, for lawful rea-
sons, to cease using contract labor. But Mingo Logan™s motiva-
tion for phasing out the contract labor, despite the great in-
crease in labor costs, was for the specific purposes of stopping 
the organizing drive, preventing
 an uncoerced election, and 
keeping its own work force nonunion. 
Now that Mingo Logan has succeeded in preventing a fair 
election and keeping its work force nonunion by causing the 
discriminatory discharge of 
the 18 Mahon employees, a major 
problem is how to devise an ap
propriate remedy for this flout-
ing of employee Section 7 righ
ts.  The General Counsel argues 
in its brief (Br. at 43Œ44) that ﬁit is highly probable that the 
discriminatees would have been offered positions with Respon-
dent Mingo Loganﬂ and concludes 
that it is necessary to ﬁim-
pose an affirmative hiring obligation.ﬂ  I agree. 
The Mahon employees had a reas
onable expectation of being 
hired by Mingo Logan for higher wages and full fringe benefits, 
but only if they were willing 
to continue working nonunion.  
As found, Mingo Logan Longwa
ll Superintendent Early 
Cooke referred Dennis Evans to 
Lenville Mahon, telling him 
that if hired, he would have his ﬁfoot in the door to get a job 
withﬂ Mingo Logan.  When Min
go Logan Belt Foreman Lowell Cook offered David Massey the job of belt crew leader on the 
owl shift, Massey first declined, stating, ﬁI just wanted to be a 
belt man.ﬂ  Massey later took the job when Cook told him ﬁit 
would be like putting [his] step in the doorﬂ for getting a Mingo 
Logan job. Meanwhile, Mingo Logan was hiring a large number of the 
Mahon contract employees.  As found, from April 12, 1992, 
until February 22, 1994 (after the union organizing began in 
January 1994), it hired a total 
of 41 Mahon employees.  Its 
supervisors made referenced 
to Mahon employees about their 
being hired by Mingo Logan, but put them on notice that 
Mingo Logan employment would be 
denied if they were found 
to be supporting the Union or if they were not willing to con-

tinue working nonunion.  
Foreman Cook informed crew leader Massey that if Mingo 
Logan found out who signed union cards they would never be 
considered to be hired by Mingo Logan. He also told Dennis 
Hall and other Mahon employees wearing union stickers on 
their hats, ﬁBoys, I™d take them 
off . . . it might . . . hurt your 
chances to get a jobﬂ with Ming
o Logan.  After Harold Bryant 
removed the sticker from his hat,
 Cook told him ﬁthere is no 
way with that sticker on [his] hatﬂ that he would get a job with 
Mingo Logan. 
Mingo Logan Coordinator David 
Terry made it clear during 
the election campaign that Ming
o Logan was seeking employ-
ees who would continue to work nonunion. As found, Terry 

specifically asked Mahon employ
ee Truman Cameron whether 
he would work nonunion if Mingo 
Logan gave him a job. Cam-eron gave an equivocal answer and he was laid off instead. 
Although Dennis Evans had been told that working for 
Mahon would enable him to have his ﬁfoot in the door to get a 
job withﬂ Mingo Logan and even though he ﬁsent four or five 
different resumesﬂ to Mingo Loga
n by ﬁvarious [Mingo Logan] 
foremenﬂ who wanted him on th
e payroll and Longwall Main-
tenance Foreman Jewell ﬁtried hi
s bestﬂ to get him on Jewell™s maintenance team, as found, Mi
ngo Logan would not hire him 
because of his brother, an organizer for the Union. He also was 
laid off instead. 
I find that an appropriate reme
dy must include a requirement 
that Mingo Logan offer the di
scriminatorily laid-off Mahon 
employees the employment that they had reasonably expected 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 110before Mahon employees supported 
the Union in the organizing 
campaign.  In making this finding, I am convinced that in the circum-
stances of this case, the policie
s of the Act would not be effec-tuated by an order requiring Mahon instead to offer reinstate-
ment to them, either at this mine (whether or not any of its em-
ployees are still working there), or at a different location. Such 
a reinstatement would not restore the opportunity for an unco-
erced election that Mingo Logan and Mahon employees had 
before Mingo Logan™
s unlawful conduct.  
Moreover, if Mahon (instead of Mingo Logan) were required 
to reinstate the laid-off employees at this mine, this would 
mean that Mingo Logan would profit by such a remedy. When 
Mingo Logan caused Mahon to lay 
off the 18 employees, it was 
reversing its policy of using a large number of contract em-
ployees to perform outby work at a saving of about $6 an hour. 
It continued that policy until it decided it was necessary to 
phase out the contract labor to keep its own work force nonun-
ion. Mingo Logan is now paying the higher wages and full 
fringe benefits to its own employees to perform the work of the 
laid-off employees. Replacement of these employees by lower-
paid Mahon employees would be
 rewarding Mingo Logan for 
its unlawful conduct and would not effectuate the purposes of 
the Act. 
Because Mingo Logan™s unlawful conduct has precluded any 
certainty in determining when the laid-off employees would 
have been hired by Mingo Logan,
 I find it necessary to assume 
that in the absence of that conduct, the 18 employees would 
have been hired by Mingo Logan on April 10, 1994, when the 
unlawful conduct occurred. 
I therefore find that a necessary and appropriate remedy must 
include an affirmative hiring obligation and backpay from that 
date. CONCLUSIONS OF LAW 
1. By discriminatorily laying off 18 employees on April 10, 
1994, Respondents Mingo Logan Coal Co. and Mahon Enter-
prises, Inc. have engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(3) and (1) and 
Section 2(6) and (7) of the Act. 
2. By coercively interrogating employees, by threatening 
employees with loss of jobs, closure of the mine, and not hiring 
mine employees on its own payr
oll for engaging in union activ-
ity, and by otherwise interfering with their right to engage in 
union activity, Respondent Mingo 
Logan violated Section 
8(a)(1). 3. By coercively interrogating employees, by threatening 
them with layoff and loss of jobs for engaging in union activity, 
and by otherwise interfering with their right to engage in union 
activity, Respondent Mahon vi
olated Section 8(a)(1). 
4. Respondents Mingo Logan an
d Mahon were joint employ-
ers of Mahon employees. 
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act. 
The Respondent Mingo Logan having caused Respondent 
Mahon to discriminatorily lay 
off 18 employees on April 10, 
1994, preventing their employment by Mingo Logan, it must 

offer them employment and ma
ke them whole for loss of 
Mingo Logan earnings and benefits, computed on a quarterly 
basis from date of their layoff to date of proper offer of em-
ployment, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-

puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). The Respondent Mahon having discriminatorily laid off the 
18 employees on April 10, 1994, 
at Respondent Mingo Logan™s 
behest, it must jointly with Mi
ngo Logan make them whole for 
the loss of earnings and benefits, computed on a quarterly basis 

from date of their layoff to date
 of proper offer of employment 
by Mingo Logan, less any net interim earnings, as prescribed in 

F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
 